Case 2:18-bk-21885-BB        Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25
                                                                        l tI%Desc
                                                                              -t '%%F:: >
                              Main Document    Page 1 of 42

                                                                              1
                                                                              ,
                                                                              t    '
                                                                                   kq
                                                                                    ''!
                                                                                      :t
                                                                                       'y
                                                                                        !
                                                                                        =t '
                                                                                           '
                                                                                           !
                                                                                           ''y
                                                                                             j
                                                                                             :
                                                                                             '
                                          Stutus Seport                       1 j'
                                                                              j  .
                                                                                 -
                                 In Re Andrew Stephen Henniqunl               d           ALJC g2 2215
                                                                                   Ct.CRK U .         1tJYCY COl1RR'
 Avuiluble Estate Funds                                                       j
                                                                              j
                                                                                  CiiNCFlXL S-1. .T (jj.(yyj.jy.oyy
                                                                                  l'
                                                                                   3b'.                  DeI
                                                                                                           Jk
                                                                                                            1:9CI
                                                                                                                  ..)$g
                                                                                                                tlrk

     1. Follow ing the partialreturn ofthe retainerfrom W eintraub & 5e1th,P.C.,form ercounsel
        ofthechapter11estate,theDebtordepositedanamountof$6,531.81intotheW ells
        Fargo DIP checking account.z

     2. Athisdiscretion,Mr.W eintraubretainedahold-backof$3,500incontemplationoffees
        related to the filing ofthe finalfee order,the rem ainderofw hich to be returned to the
        estate.

        In M arch,the Debtorinform ed form erbankruptcy counselthathe had discovered an
        existing retirem entaccountw ith the LosAngelesCity Em ployee Retirem entSystem
        (''LACERSV).Asofthedateofthisreport,thebalanceintheaccountis$8,457.95.3The
        Debtorhasfiled paperw ork w ith LACERS requesting the liquidation ofthe account,the
        proceeds ofw hich the Debtorw illdeposit into the DIP checking account upon receipt.

 Liquidution ofLeqalClaim s

        The Debtorcontinuesto m ake substantialprogress on the developm entofthe his
        variousclaim s against his em ployer,PaulHastings.These claim s include,am ong other
        things,w rongfuldischarge,discrim ination underFEHA,and defam ation.

     5. Asthiscourtm ay recall,the chapter11 estate holdsclaim s pursuantto Title 18 U.S.C.
        jj1962(c),(d)and1964(a)resultingfrom theDebtor'sunlawfuldischargefor
        discovering a seniorpartnerat PaulHastings,Jam es Bliss,deliberately om itted
        controlling authority intheTitle IIIand TitleVIdebtreadjustmentproceedingsofthe
        Com m onw ealth ofPuerto Rico and itsvarious instrum entalities.

     6. In April2019,the debtorIearned ofvariousallegations m ade against M cKinsey &
        Company(''McKinsey'')relatingtofalsedeclarationsmadeinvariousTitle 11
        proceedings concerning deliberate effortsto concealconflictsofinterest. Notably,in
        February2019,theU.S.Trustee'sOfficeand McKinseyentered into $15million
        settlem ent relating to M cKinsey'snum erousfailuresto disclose its conflictsofinterest
        pursuantto Bankruptcy Rule 2019 disclosuresin three separate bankruptcies.4


 1CaseNo.2:18-21885(BB).
 25eeW ellsFargoCheckingAccountStatementforJuly2019(ottached).
 3SeeLACERSAccountProfile(accessedonAugust2,2019)fattachedt.
 4SeeMaryWilliamsWalsh,McKinseyWillReturn$15MillioninFeesOverDisclosureFailures,Nu imesOnline
 (February19,2019)(IastaccessedonAugust,2,2019)fattachedtfavailableathttps://www.nytimes.com/zolg/
 Oz/lg/business/mckinsey-bankruptcy-settlement.html).

                                                  1
Case 2:18-bk-21885-BB         Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                   Desc
                               Main Document    Page 2 of 42



        Basedon(i)filingspubliclyavailableonbankruptcydocketsand(ii)evidencethatthe
        Debtorpersonallu possesses,the Debtorhas determ ined thatthe estate holdsvaluable
        claim sagainstM cKinsey,severalIaw firm s,auditing firm s,and banks that,am ong other
        things,have com m itted securitiesfrauds and filed num erousfalse claim s and
        declarationsintheTitle lIIandTitleVIdebtadjustmentproceedingsofthe
        Com m onw ealth ofPuerto Rico and itsvariousinstrum entalities.

    8. The Debtorisconfidentin hisIegaljudgm entconcerningthe RICO and Conspiracyto
        Com m itRICO claim s,as he hassubstantialexperience working on them from histim e as
        ajudicialclerkinthe Southern DistrictofNew Yorkforthe Honorable RobertD.Drain.

    9. Unfortunately,the com pletion ofthe com plaint has been im peded by the Debtor's need
       to respond to the U.S.Trustee's m ostrecent m otion to dism issz6w hich containsvarious
        factualand Iegalassertionsthatareeitherfalseormisleading(discussedbelowj.
    10.The Debtorw illfile the com plaint priorto the scheduled August 15,2019 status
       conference hearing.


Pendinq U.s.Trustee'sM otion to Dism iss

    11.As noted above,the com pletion ofthe com plainthas been im peded by the Debtor's
       need to respond to the U.S.Trustee'sm ost recent m otion to dism iss,w hich,contains
       variousfactualand Iegalassertionsthatare eitherfalse orm aterially m isleading.? For
       exam ple,the m otion to dism issindicatesthatthe Debtorin Possession had notfiled
        MonthlyOperatingReports''lslincefilingz''whichisplainlyuntruebecauseasthedocket
        reflects reportsfiled forOctober2018 through April2019.8 In addition,the m otion to
        dism iss representsthat Debtorhad notprovided a copy ofhis Certificate ofGood
        Standing from New York,w hen,in fact,he had subm itted itto form erbankruptcy
        counselin M arch 2019.9

    12.Furtherm ore,the U.S.Trustee'sm otion to dism iss m akes som e ofthe sam e Iegal
        argumentswhich the Debtor'soriginalobjectiontothe U.S.Trustee'sinitialmotion to
        dism issdem onstrated have no Iegalm erit.lo Forexam ple,the U.S.Trustee again seeks


5RICO incorporatessecuritiesIaw and regulations,includingthoseofthe 1934 Exchange Act,through18U.S.C.
j1961(D).Inturn,theExchangeActincorporatesrulespromulgatedbytheMunicipalSecuritiesRuleBoard(the
''MSRB'').Therefore,violationsofthesecuritiesactortherulespromulgatedbytheMSRBmayserveas''predicate
acts''underRICO and Conspiracyto Com mitRICO.
6U.S.Trustee'sM otionto Dism iss,Dkt.69.
7Id.,at3.
8ld.,at3.
9see Em ailsSentto U.S.Trustee,M r.KennethG.Lau, amongothers(attachedt.
10Seee.q.,Objection ofDebtorinPossessiontoU.S.Trustee'sMotionto DismissChapter11Proceedingsand
Im pose 18O-day Ban,Dkt.21.
Case 2:18-bk-21885-BB         Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25           Desc
                               Main Document    Page 3 of 42



        toimposean180-daybanunder11U.S.C.j109(g),eventhoughtheDebtorin
        Possession'spreviousobjectionsetsforthcaselaw clearlydemonstratingthatj 109(g)
        does notapply to firsttim e filers.ll

    13.Starting on July 23,the Debtorhasw ritten M r.Kenneth G.Lau ofthe U.S.Trustee's
       office severalem ailspointing outnum erousdeficienciesin the m otion to dism issand he
       hasfailed to personally respond.lz

    14.lfthe U.S.Trustee'sOffice failsto withdraw the motionto dismissinthe nearfuture,the
       Debtorin Possession intends on filing a m otion to im pose sanctionson the U.S.
       Trustee's Office.

    15.Again,having to respond to the error-riddled U.S.Trustee's m otion to dism iss has
        served asa majordistraction,causingunnecessary delayanddistress.
W eintraub & Selth's UnilateralW ithdraw al

    16.In M ay,the Debtorinform ed M r.DanielW eintraub in an em ailexchange that,in his
        professionaljudgm ent,the DebtorbelievedthatM r.W eintraub had acted unethicallyin
        the perform ance ofhis duties as bankruptcy counsel.l3

    17.M r.W eintraub then told the Debtorofhis intention to w ithdraw asbankruptcy counsel
       based on a ''breakdow n in the attorney client-relationship.vl4 The Debtorexpressly
        rejectedthiscontention.ls

    18.In response,the Debtortold M r.W eintraub thatsuch a course ofaction w ould be
       againstthe express w ishes ofthe Debtorand,given the tim ing,w as notin the best
       interests ofthe estate oritscreditors.l6

    19.M r.W eintraub filed a m otion to w ithdraw on June 6,201917and this Courtentered an
       orderapproving the m otion on July 3,2019.18




11Id.at 12-14.
12See Em ailsSentto U.S.Trustee.
13SeeMay2019EmailExchangewithDanWeintraubfattachedj.
14)d.
15;d.
16td
17Dkt.62.
18Dkt.67.


                                                3
Case 2:18-bk-21885-BB     Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25          Desc
                           Main Document    Page 4 of 42



 U.S.Trustee'sQuarterly Fee

    20.The Debtorin Possession subm itted the U.S.Trustee'sfee forthe m ostrecent quarter
       on August 1,2019.




       Date:August2,2019
                                                 Andrew S.Hennigan
                                                 Debtorin Possession




                                             4
 Case 2:18-bk-21885-BB             Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                           Desc
                                    Main Document    Page 5 of 42

W ells Fargo Evel day Checking
wluN 31,2:19 * Page 1ot4




                                                                        Queltlpns?
          ANDREW STEPHEN HENNIGAN                                       Av.* > èyp/- 241- #* y.F*y,*- k;
          DEBTOR IN PQSSQSSION                                          '
                                                                        relemmnsune e :R- *--'--->w -
          CHjICASE#1121885(CCA)                                          I-:QQ-TO-WELLS (1-            -3M;)
          QZBW HUNTINGTON DRAPT21                                        TrY:1--   7:- 33
          ARCADIAGA 91007*515                                            & e-      ,1.4N,/2/+2932
                                                                         # 11 1.4:c-28:-22:: (6- /
                                                                                                 p'p/nPT*&
                                                                        Qnl- :w*l vf- .cmn
                                                                        * *.'w- Faf* O nk.N.  A.(114)
                                                                             pxo ,> x4* s
                                                                             poto ld,o: 9:214-6* 5



 You and W *Ils Fargo                                                   Accountoptlons
 'Ix4nkypgforbei
               ngaloyalWe1
                         1:F.rgocest
                                   omer,Wevaluem urtrustinmlr
 O mpanye *okfe- e * e enuing* - .#ôuwit   hymlre re ln* .              om-n- t-wx- wp - -          n%# œ *
                                                                        qve:t*- e zygeww k - * e /*e-        ..
                                                                        onkneB-     Q are -         C)
                                                                        on- mtpe    C) Ae Tf-- aymu (Z
                                                                        onknws- ed: C) OV- M'O- .M Q
                                                                        My-        e- C) 07*r*.1-

M tlvlty lumm al                                                        Azw uvntnumbec          9:2
     e i
       Mk/- ro on7?1                                AQ.N                ANI)REW STEPBEN I* NNIGAN
     r>   **
          '       :                                6.
                                                    53$:!               DEeTORIN:o$$e$$lf)N
     I>      œM 4-- -
                    .l                             .a .27
                                                                        CHSSCA$e#1$.     M e (tçA)
                                                                        çlnk* ntn*evw 3atlm ae e /e :.m ly
     endle * 1
             -   *r,I4$                          pJ4:.z1
                                                                        Reutft
                                                                             gNumbefIRTNI'e


,
r- N H i
       :rG - /x e byOe           Pmte m ,lfyœ we dle mor@mf
                                                          e abo rear
                                                                   dtngOve ra:Pfdu *naf
                                                                                      lde t
                                                                                          bt
                                                                                           ll
                                                                                            tyrm utrementl
y- œ - qume l
            iqt
              e x yotf''''--'-y<'W*tyoœr- l*F.rg@- .
       Case 2:18-bk-21885-BB                                            Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                                                                      Desc
                                                                         Main Document    Page 6 of 42
    JtlIY31.2Q19 * Page2of*




    Tran*action histol
                                   PA<                                                                                                                    P* W                  OO           *Z                      EM                  *
         ny*                     uvm- r x w tpte                                                                                                          xddi*n:                  *'zh'em- *                                    * t=
         N1                                  PaypalTrans*r1e D R                                       ' :Y6&*f- I'
                                                                                                                  Ieqre                                            .-s=c,
                                                                                                                                                                        ...
                                                                                                                                                                          = =u
                                                                                                                                                                             ,,,=,$
                                                                                                                                                                                  nô
                                                                                                                                                                                  .,
                                                                                                                                                                                   ='*
                                                                                                                                                                                     ----,,
                                                                                                                                                                                          n,
                                                                                                                                                                                           r,,
                                                                                                                                                                                             n=
                                                                                                                                                                                              .y-$0
                                                                                                                                                                                                  .,
                                                                                                                                                                                                   .
                                                                                                                                                                                                   77
                                             33133363 1$$h1)4lt$.li
                                                    ..i
                                                      .           1,4
                                                                    :)
                                                                     /1
                                                                      $.tlk
                                                                          sjà
                                                                            !5
                                                                             :1
                                                                             ;!                                                                                                              ...
                                                                                                                                                                                               .
                                                                                                                                                                                               ...
                                                                                                                                                                                                 U,E
                                                                                                                                                                                                   ..
                                                                                                                                                                                                    .
                                                                                                                                                                                                    .r.
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      ...
                                                                                                                                                                                                        .
                                                                                                                                                                                                        ...
                                                                                                                                                                                                          .
                                                                                                                                                                                                          ...
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ..
                                                                                                                                                                                                             ..
                                                                                                                                                                                                              ..
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ...
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   ..
         1%*                              W thdf**:l**-*-1:A Bt
                                                              *e /
                                                                 stor
                                                                    :                                                                                                                     X 'X            6,0 253
         741                            < Bgsiro * Bue - ACH > bi t-Ce it:l0* Me il:Pmt19û730                                                                                             0. 00
                                             1:111!.k11:211:.d!k4:.d'kzl'1'ilbuir1* 1.114,.4.1$,8*
                                                                                                 -al?l1!11.t4:11.4!j1/4/                                                        .......     ..... ........   .uc.,,z
                                                                                                                                                                                                                   .c,:,
                                                                                                                                                                                                                       .sy.s.y
                                                                                                                                                                                                                             ..y....y....::::u
                                                                                                                                                                                                                                             :..:
                                                                                                                                                                                                                                                .:r.=
                                                                                                                                                                                                                                                    .
                                                                        lk1
                                                                          p
                                                                          4
                                                                          )15
                                                                            1!'-t I!
                                                                                   :
                                                                                   44
                                                                                    :.7:   1
                                                                                           44 1tI d:
                                                                                                   k1
                                                                                                    2
                                                                                                    k4
                                                                                                     2; :;
                                                                                                         !i lp!14 ,;$1.1p4
                                                                                                                         ;
                                                                                                                         '
                                                                                                                         ,1
                                                                                                                          2
                                                                                                                          $'
                                                                                                                           1d
                                                                                                                            l
                                                                                                                            hkl
                                                                                                                              ,
                                                                                                                              t
                                                                                                                              -   I
                                                                                                                                  h
                                                                                                                                  i
                                                                                                                                  ld
                                                                                                                                   l
                                                                                                                                   kl
                                                                                                                                    rt
                                                                                                                                     l
                                                                                                                                     r
                                                                                                                                     d
                                                                                                                                     .i
                                                                                                                                      .l
                                                                                                                                       q
                                                                                                                                       j#
                                                                                                                                        ql
                                                                                                                                         r!.. .            .............                  lt
                                                                                                                                                                                           ;
                                                                                                                                                                                           M  ;
                                                                                                                                                                                              '
                                                                                                                                                                                              t.
                                                                                                                                                                                               ?
                                                                                                                                                                                               'y .
                                                                                                                                                                                                  .-.-.....
                                                                                                                                                                                                          j.
                                                                                                                                                                                                           ..
                                                                                                                                                                                                            .c
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             .
                                                                                                                                                                                                             L
                                                                                                                                                                                                             yL
                                                                                                                                                                                                              z.s
                                                                                                                                                                                                                .
                                                                                                                                                                                                                zz
                                                                                                                                                                                                                 v.
          17'/9::.tI                    - .. P111!d'1:':...-1..1.-4..ktl
                                           - .-                        .k
          gj,
            js
             jj
              y
              j             jjj
                              t
                              iy
                               jr
                                jyj
                                  y
                                  jjyj
                                     gj
                                      ;
                                      jjy
                                        .
                                        jj;
                                          j
                                          :jjjg
                                              r
                                              jjyjy ..... ...
                                                            ....
                                                               .
                                                               ..
                                                                ..
                                                                 ..
                                                                  .
                                                                  ...
                                                                    .
                                                                    ...
                                                                      .....                                                          .
                                                                                                                                     .                                                     j
                                                                                                                                                                                           jj
                                                                                                                                                                                            :jj
                                                                                                                                                                                              r
                                                                                                                                                                                              jj
                                                                                                                                                                                               rj          y
                                                                                                                                                                                                           j
                                                                                                                                                                                                           ,.
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            .
                                                                                                                                                                                                            jj
                                                                                                                                                                                                             rj
                                                                                                                                                                                                              gy:
                                                                                                                                                                                                                g;
                                                                                                                                                                                                                 j;
          Endlflg* 1
                   *- * 'lM                                                                                         , .
           '
           t- *                                                                      $:,0 1.
                                                                                           :$       / *.2:
          TM tM De Y nO - 4- e any- e w#- - âx he O d-                  *e *at- yh4e e *e*O o - r> - e - r
          S nw M'n** .llm/h4dko - t.e4#4e &e wh- aky-            M .l e mayh- - a- l:e
          * Busln- > * pnessA/&:! ftlw isegst
                                            neu x- pt
                                                    ,tht
                                                       nf/an- l
                                                              khnœ aœtvm t
                                                                         /m:f
                                                                            r,m.af@ne#u* - day/mtp- ete T:d tëpe* * d/es/
                                                                                                                        *t
             appl
                yMtmnwmeraccovna.

     summae ofA lrdraft*nd                                    1t*m f< *)
           j
           j
                                                                                                          j
                                                                                                          i
                                                                                                                                            Totatt
                                                                                                                                                 lla o ttmentpee
                                                                                                                                                               '                             '
                                                                                                                                                                                             rofa/yeasl
                                                                                                                                                                                                      odate&
           tTotalOverdrahgeps                                                                             ë
                                                                                                          ;                                                   xx                                                          yx .x
           (T
            #AYear
                 R-etumete1
                          %/ F-                   fe 4- *                 œ'/e                 *=
                                                                                                        J
                                                                                                        #ol*.&'..m.nt                    ofoz-    f- *-ar-.r $QQQ!
                                                                                                                                                                 :                                           $0'0
                                                                                                                                                                                                       -- ----  -0
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 ''

     Me # **-14@f- .ummaq
     Forax pletee ofe e detai  le a'leax
                                       ntinhf- e ,- *** 1$Fa* A- H FeeRfIdln*fmdilnAeh- ul ea Ac=untAgr- nfo pu w.to
     your- mtlEssylhyC< Tmmle C- n:fofN d > r*)orlz** abanke Gotow*l       G afX Om?feef@qfG :lkto- - m- ,artans-
     tocommonmonthN Hrve feeque*on:

           Fe p:re X /4IQQI:-Q74$Q019                                                                                                  Stal
                                                                                                                                          e da-&m*l
                                                                                                                                                  -j-.
                                                                                                                                                    - . ëe$1tQ0                              vajge 4j:x
           Y toave 14mpe ly:./*1:4fe*                                                                                                               Mi
                                                                                                                                                     nknum requtre.d... tr,,
                                                                                                                                                                           .                   n isf- a ri
                                                                                                                                                                                                         e
           Have.nyoNEof- *l- nqa'*vumtrequi
                                          rlments
                       Mwimum de xlance                                                                                                                        &$.
                                                                                                                                                                 sx.cû                                             $1c77 :1
                       T* Im Mpfqval if
                                      yiY *ru de- ts                                                                                                            $5QQQQ                                              v)ctlE1
                       'rotalnum-rQfm steddebi
                                             ,C.Y pvfqha- orpoe do t> r
                                                                      dppymentlof                                                                                          IQ                                                   o (:)
                       btll iflaf!y = birtation
                       '
                       thefegi:wai      vedwhenthe-                l
                                                                   disl
                                                                      inkqdtô.* 1%F< QCamp:*M M or
                       4::4,1
                            .4
                             !!4
                               !44
                                 fl
                                  k1:
                                    $4
                                     1
                                     .1
                                      )11
                                        :t
                                         rt
                                          :
                                          llr
                                            /
                                            d
                                            l                                                                                                                                   .k
                                                                                                                                                                                 r;.-
                                                                                                                                                                                    .....
                                                                                                                                                                                        -;
                                                                                                                                                                                         ..
                                                                                                                                                                                          -,
                                                                                                                                                                                           ..-
                                                                                                                                                                                             .
                                                                                                                                                                                             -...,-..-
                                                                                                                                                                                                     .,,,
                                                                                                                                                                                                        ..-.,
                                                                                                                                                                                                            .....-
                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                  .-.
                                                                                                                                                                                                                    -.,
            M*A N e fvlt.f
                         - dl
                            *cpunql)Inpptle el- W l%re #e)
            Ageofrmmeryv nunt-                       4 17.24($10,X dl*r.
                                                                       e%mt)                                             Q
            prppq




     N IupoRzAszAccouNTINFORMATION
      Qffe o .Auqult,9,:4$9,ther* wlllbe chanqu to:prvlc.
                                                        *f- forov*rdre @ndR*turne ltemla

i

k
   Case 2:18-bk-21885-BB           Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25              Desc
                                    Main Document    Page 7 of 42
   31,2019 . Page3of4




unpac - e Aour- fe e rœk- ëem*eeto*r- (Mperht- edayx- e e a- e over*e pr- l- nl
FUIdrM Ffeeon4- OfM e *s$.@b* yourendi
                                     x do ac- t- fo andavahbl be r- o o-rdr- W $5*r* **
wehavepMe- e akofw ureane ns,we*illnota- anove*f e f eeontttexems.Nooe r:'*4*iBbeae- e onA'I
                                                                                           'M
ae evefyde lon** * debke tran*- nsune lDebkçardO- draAServkeisaddedtoyour- ld
    Case 2:18-bk-21885-BB                                                           Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                            Desc
                                                                                                                                                                       G    e
                                                                                     Main Document    Page 8 of 42
    JuN 31,:919 p Pape4d 4


'



    W ork:lwetto balanceyluracçount                                                                G*neralo * m*nt* 11*1**forW @lllFlrgpBank
    Feowt- st- * t:/m .1  1 yourO entbal.oa e ymlr                                                 @ To4+ * olapod I- ctlf:* ln1
                                                                                                                               8- t10n- lpvqfœe he to*
    Menimdr> >        Blsuœ ttelpurœ- #- - icte- t                                                   Con:umeeR- rtlY A- ya- #@ur*tta. z4e.. Yœ ee #1e+ t*
    $- e pœ- e ed- e e               *e me payment
                                                 sm                                                  di> them r- d m-        - - Fl+ - .NA 1-
    !-                                                                                                Cee onarè R-         fP,
                                                                                                                             O.H 5œ ,R-            ,œ 972* *       Re-
    DA el-rt- e in:te ntwonttqsote-                                                      $     l      '
                                                                                                      e e'ethee -               -t*'''''''
                                                                                                                                         **eind- *e -
                                                                                                                                         .
    C# Lwtouwun4ihqdwpx itwaoxot- r                                                                   t-i:
                                                                                                      tw i
                                                                                                           * rthed-
                                                                                                         lforfnajm f
                                                                                                                       en ge   mlpp
                                                                                                                                  ols
                                                                                                                                    tng
                                                                                                                   urrwh- * t- re- efks
                                                                                                                                       e
                                                                                                                                       - - nt- .#> K-'--
                                                                                                                                      o t- j#- p- us
    crede * puso ufqth.deh:t.pp- œ                                                                   wi* anl dentw the,f>
    Q1
    te**e
        ss:teme E+ rth* t* li:theO lumn                                                             *In :*** of4rr- prque onlae ut- r@j-        tra fo
          nght                                                                                       fe phon:u%atthenumO r$T1* 10tjjehmtoftjjaxjxl- qx o o
     D
     .
     -*K rleq--
             n - .-,- -       .- ...-..........,.- -
                                                             An
                                                             -
                                                               wunt             -
                                                                                                     usato js. yw o oy,p.o w <qx ,poyjj. .oam a s. . .
                                                                                                     yx œn.j  fyoumi nkyxf- M torre # t s> or#> fe -
                                                                                                     tnbrme ne 1Jl*tfRe flnlhee temenloff* 'O mA he r
                                                            - -                                      fm YW OQWsethaB60da#**h*fW**0t#0u#1*FIRSTeê- -tQl
     .................v....o .....-   -.... -. n       mxgy...w-- xww.. .                            Whj djj6@@> W #f& & @#e fe
                                                                                                      $.Te,g:yourname.ndaç= ntrd
                                                                                                                               urnbe (#an#)
                                                                                                      z.M :betheefrororthe- yfpryouzre- ure*HH @M * R
                                            4-         >                    I           +s     l        CYMY*:* 00*b##0U* ** '    t*'nerrore e '- fe mere
                                                                                                        inhrmatix
    Dc A-Q*andZetocakul- *ewet.l                                                        a$     l      z.T*lustt*dllaramovntofthesu- ewr
    Dp t*tqutondlngçe a,wqhdra- â,.nd                                                                 We el
                                                                                                      w.takli
                                                                                                           .nveejghaan
                                                                                                            mor      teyoubt
                                                                                                                       1:  rat
                                                                                                                            -nes
                                                                                                                               pl
                                                                                                                                sl
                                                                                                                                 %n
                                                                                                                                  lylsnd
                                                                                                                                       towt
                                                                                                                                          ll41
                                                                                                                                         do *iswewi
                                                                                                                                               ,
                                                                                                                                                 anyllecr
                                                                                                                                                        rr
                                                                                                                                                         prpyre
                                                                                                                                                         edd  xmr
                                                                                                                                                                p>tN l
                                                                                                                                                                     fEnt
    *te rdebitq* > rm mnîthatdorotap- r                                                               fe theamv jyœ thinkisin*tmr.se*atyouw#llh- th:ue efthe
    oô*i
       :st*twment Enterth.t* 11*:o umn                                                                > eydue thelt
                                                                                                                  m.R-           v** = #* ml
                                                                                                                                           rtnv-

     Nume                  e tdpNo                           Ameunt




                                                                                    j



                                                                            l
                                                                                    I




                                           T*t*1 $
                                           '                                            .,y    j
    QE suo.vtZn fr.mZc** 1
                         :*me
    e luste *ndrr* b- nœ .lhis:mountShqqldtm
    e
    J
    x,
     r.e''**=ent-*n-*'
                     - *#>e' .s                                                                l     .s,
                                                                                                       aw..e..,.....>,--.-s.a,w., .
                                                                                                                                  -,
                                                                                                                                   .-.,xQ*
          Case
AccountSummar
            y              2:18-bk-21885-BB                        Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                             Desc 8/2/19,9:13AM
                                                                    Main Document    Page 9 of 42
                                                                                                                                                                             202 W.FirstStreet

 F -Y
    LA:ERs                                                                                                                                                                            Suite50C
                                                                                                                                                                    LosAngeles,CA 90012-4401
                                                                                                                                                                                (800)779-8326
     M FLACERS                                                                                            Hi,ANDREW HENNIGAN 1Profile(../General/userprofile.aspx) ISubmitInquiry ISignOut
     Accotls'r SUMMARY
!
j
                                             HENNIGAN, ANDRE?STEP
                                                                HEN(xxx-xx-ogs'
                                                                              z)                                                                 j
    CurrentStatus:                Inactive                         Date ofBirth:                 2/11/1985

     My Service                                         My Contributions
         Em ploymentService:2.91460                       Contribution Type        Pre Tax Post Tax Interest                         Total
               BenefitService:2.91460                       SurvivorContributions:    $589.54   $0.00  $115.07                         $704.61
    View ServiceDetai!(Servi
                           ceDetai
                                 l.asp-)
                                      x                                   Regular: $6,486.95    $0.00 $1,266.39                      $7,753.34
                                                                     GrandTotal: $7,076.49      $0.00 $1,381.46                      $8,457.95
                                                          Disclaim erThisisasummarvofy'ourLACERSaccount.Ifanvinformationisincorrect,pleasecontactM CEXSat(800)779-8328.
     $32007-2019,Levi,Ray&Shoup,lnc.AI1rightsreserved. Disclalmers(-lllkp.ct/www.llal.com/Disclaimers I                                                              Version:3.9.4.17.1
     Attributionsfaa/t-eualstatement.asoxà1PrivaaHv a t/www.lH.com/prl
                                                                     vacz)                                                                                          fsttn:swww,lrsretirementsoll




https://mylacers.l
                 acers.org/Member/Accountsummary.aspx
McKinseyWillCase   2:18-bk-21885-BB
            Return$1                      osuDoc
                    5Milionin FeesOverDiscl         74
                                             re Failu     Filed
                                                     res-TheNew 08/02/19
                                                                YorkTimes       Entered 08/02/19 15:16:25   Desc 8/2/19,11:08 AM
                                                 Main Document             Page 10 of 42


       M cKinsey W illReturn $15 M illion in
       Fees O ver D isclosure Failures
       By M ary W illiam s W alsh Feb.19,2019

       McKinsey & Com pany agreed Tuesday to a $15 m illion settlem entwith the
       Justice Departm entto resolve an investigation into allegations thatitdid not
       m ake required disclosures of its financialconnections w ith other parties
       w hile working on bankruptcies.

       The settlem entarose from com plaints that M cKinsey had held back
       inform ation about its investm ents and otherdeals in three cases that have
       entangled the pow erfulconsulting com pany in a com plicated courtfighl
       w ith a retired corporate turnaround specialist.The specialist,Jay A lix,has
       accused M cKinsey of im properly profiting offthe reorganizations it worked
       On.


       C liffW hite,directorofthe O ffice ofthe U nited States Trustee Program ,the
       unitof the Justice Departm entthatoversees the bankruptcy courtsystem ,
       said M cKinsey had ''failed to satisfy its obligations underbankruptcy Iaw
       and dem onstrated a Iack ofcandon''

       He added,''Ifthis conduct is repeated in future cases,w e w illseek even
       m ore far-reaching rem edies.''

       Subscribe to W ith Interest
       Catch up and prep forthe w eek ahead w ith this new sletterofthe m ost
       im portantbusiness insights,delivered Sundays.

       The settlem entw ould end the Justice Departm ent's court-ordered

https://www.nytimes.com/zolg/oz/lg/business/mckinsey-bankruptcy-settlement.
                                                                          htms                                         Page1of4
McKinsey WillCase
             Return $2:18-bk-21885-BB            Doc
                                                  e Failu74
                     15 Million inFeesOverDisclosur            Filed
                                                         res -Th      08/02/19
                                                                e New YorkTimes  Entered 08/02/19 15:16:25   Desc 8/2/19,11:08 AM
                                                 Main Document              Page 11 of 42

       m ediation w ith M cKinsey over its w ork forthree bankrupt com panies:A lpha
       N aturalResources,W estm oreland C oaland SunEdison.The agreem ent
       requiresapprovalby bankruptcyjudges in Richm ond,Va.;Houston;and
       New York C ity.

      M cKinsey w as also in m ediation w ith M r.A lix,w ho form ed a sm all
      investm entcom pany that bought som e ofthe com panies'unsecured debt
      as partof his efforts to expose w hat he has called im properconductby
       M cKinsey.The m ediation was an unusualjointstep ordered by three
       bankruptcy courtjudgesintended to head offafulltrial.
       M r.Alix said Tuesday that he and M cKinsey had failed to reach an
       agreem ent and that he w ould press his claim s in court,including that
       M cKinsey im properly profited from stakes in bankruptclientcom panies
       held by its investm ent division,M IO Partners.

       ''This is not really the Iast stop on the trainp''he said ofthe m ediated
       settlem entw ith the Justice Departm ent.''M cKinsey today is notin
       com pliance w ith the United States bankruptcy code in any ofthese cases,
       and they need to be held accountable.''

       U nderthe settlem ent,the departm entsaid it w ould no Ionger investigate
       M cKinsey's disclosures in the 14 bankruptcies the firm has advised since it
       began advising insolventclients in 2001.But itreserved the rightto file new
       com plaints ifit gets new inform ation that M cKinsey has com m itted fraud or
       is not ''disinterestedp''as required,in one orm ore ofthose cases.

      A M cKinsey spokeswom an said the firm had agreed to the settlem ent''in
      orderto m ove forw ard and focus on serving its clients.''

      She said the settlem entdid notrequire M cKinsey to adm itthat its
      disclosures w ere insufficient ornoncom pliant,and did ''not in any way

https://www.nytimes.com/zolg/oz/lg/business/mckinsey-bankruptcy-settlement.html                                         Page 2of4
McKinseyWillCase   2:18-bk-21885-BB
            Return$15 MillioninFeesOverDisclosuDoc   74
                                                      es-TFiled
                                               reFailur          08/02/19
                                                          he New YorkTimes       Entered 08/02/19 15:16:25   Desc 8/2/19,11:08AM
                                                 Main Document              Page 12 of 42

       constitute an adm ission of Iiability orm isconduct by M cKinsey orany ofits
       em ployees,officers,directors oragents.''

       The com pany said it had already taken steps to change its disclosure
       practices in response to guidance from the O ffice ofthe U nited States
       Trustee.

       Bankruptcy Iaw requires aIIprofessionals w orking on a case to disclose
       business relationships so the courts and otherparties can w atch for
       im properarrangem ents or m ovem ent ofassets ofthe distressed
       com panies.

       M cKinsey has recently provided inform ation on som e connections,butonly
       after considerable prodding and som etim es only in a private m eeting w ith
       the judge,ratherthan in open court.
       M r.Alix has accused M cKinsey of using those connections to earn m uch
       m ore than its court-approved fees:He has filed pleadings w ith the courts
       claim ing thatM cKinsey earned an additional$22 m illion in SunEdison's
       bankruptcy through a com plicated series ofaccounting m anipulations.H e
       has also accused M cKinsey ofim properly earning a $50 m illion profitby
       investing in A lpha's secured debtw hile serving as Alpha's adviser.

       The settlem ent w ith the Justice Departm entdoes notcoverthose
       allegations,w hich w ere w iderranging than those brought by the Justice
       D epartm ent,and M cKinsey has denied them .

       M r.Alix's m ediation w ith M cKinsey was handled by the sam e m ediatorw ho
       helped M cKinsey and the Justice Departm ent reach their settlem ent,Judge
       M arvin Isgurofthe bankruptcy court in Houston.

       The Justice Departmentsaid the $15 million from McKinsey was ''one ofthe

https://www.nytimes.com/zolg/oz/lg/business/mckinsey-bankruptcy-settlement.html                                        Page 3of4
McKinsey WillCase
             Return $2:18-bk-21885-BB             Doc
                                                   e Failu74
                     15 Million inFees OverDisclosur           Filed
                                                          res-Th      08/02/19
                                                                e New YorkTi
                                                                           m es  Entered 08/02/19 15:16:25   Desc 8/2/19,11:08 AM
                                                 Main Document              Page 13 of 42

      highest repaym ents m ade by a bankruptcy professionalforalleged
      noncom pliance w ith disclosure rules.''Butthe penalty is only about a third
      ofthe fees M cKinsey has billed forw hile advising the three com panies.

      SunEdison,a builderofrenewable energy projects,paid McKinsey $16
       m illion for bankruptcy work.Alpha NaturalResources,a coalcom pany,paid
      about$20 m illion.And W estmoreland Coalhas billed about$6 million so
      far.W estm oreland's bankruptcy has notyetbeen settled,and M cKinsey has
      not yetbeen approved to w ork on the case,m uch Iess been paid.

       Each w illget$5 m illion fordistribution to theircreditors,w hose recoveries
       w illbe im proved.In cases w here M cKinsey itselfw as a creditor,itw illnot
       receive any new distributions,the Justice Departm entsaid.

       The settlem entw as com paratively sm allin the corporate world,but in the
       niche of corporate bankruptcies,it was unusually Iarge,said Lynn M .
       Lopucki,a Iaw professoratthe U niversity of California,Los Angeles,w ho
       runs a bankruptcy database that includes fees and fee reductions.

       ''This is a differentenvironm entp''he said.''ln this environm ent,they don't
       take m oney aw ay from the professionals-''




https://www.nytimes.com/zolg/oz/lg/business/mckinsey-bankruptcy-settlement,html                                         Page 4 of4
Are GSA'SIG rCase  2:18-bk-21885-BB
             ecommen                        ssDoc
                    dationsto cancelMcKinsey'       74
                                              chedulecontraFiled
                                                           ctstoo 08/02/19       Entered
                                                                  harsh? lFederalNe        08/02/19 15:16:25
                                                                                   wsNetwork                                                  Desc 8/2/19,9:50 AM
                                                    Main Document                   Page 14 of 42
                                                                    Pay/Benefits                                    Causey                                          W
                                                  (https://federalnewsnetwork.com/category/pay- (https://federalnewsnetwork.com/category/mike- (https://federalnewsnetwo
                                                                                                                                                                      orkf
            j jj                    jj                               benefits/)                              causey-federal-report/)
                                                                                                                                                                        l'k


(https://federalnewsnetwork.com)




    (https:
          //federalnewsnetwork.com) > Reporter'
                                              sNotebook(https://federal
                                                                      newsnetwork.
                                                                                 com/categol/reporters-notebook/) > Reporter'sNotebook
 (https:
       //federalnewsnetwork.com/category/reporters-notebook/reporters-notebook-jason-mill
                                                                                        er/)

 Are G SA'S IG recom m endationsto cancelM cKinsey's schedule contractstoo harsh?
    >
   ,.
    ,.
            ByJasonMillerlhttps://federalnewsnetwork-com/author/jason-miller/)1@jmi1lerWFED lhttps:
                                                                                                  //twitter-
                                                                                                           com/jmillerWFED)
            July 29,2019 11:33 am    4 min read

   36 Shares


 TheGeneralServicesAdministrati
                              on'
                                sinspectorgeneralcame down hard onMcKi nseyand Company i
                                                                                       n a recentaudit.Itrecommendedthatthe Federal
 Acquisi
       tionServi
               cecancelMcKinsey'sIT and professi
                                               onalsupportservi
                                                              ces schedulecontracts.
 That'sri
        ght,FASshouldjustpulltheplugandtellMcKinseytostartover.
 'lMcKinseyrefused toprovidetherecordsrequired to complete the pre-award audi
                                                                            t;therefore,the auditreportadvisedthe contracting officerto obtain the
 necessaryinformationorcancelthecontract.However,instead ofaddressing the contractor'sIackofcooperati  onduringthe pre-award audi  t,a Federal
 AcquisitionServi
                ce(FAS)division director(Di
                                          visi
                                             on Director)removedthe contracting officerfrom the contractnegotiationsandawarded thecontract
 pricingwithratesthatwereatIeast10percenthigherthanthoseorigi   nallyproposedp''theJuly23IG report(https://www.gsaig. gov/si
                                                                                                                           tes/defaul
                                                                                                                                    t/fil
                                                                                                                                        es/audi
                                                                                                                                              t-
 reports/A170118 l.pdf)states.

                                                             Figure 1'-Awarded ContractPricing




 TheproblemswiththeschedulecontractsmaybemoreaboutGSAandIessaboutMcKinsey,buttherecommendationtojustcancelschedulecontractsis
 stunni
      ng.Severalindustryobserverssay they can'tremembera ti
                                                          m ethatavendorwasn'tsuspended ordebarred thatauditorscamedown hard
 (https://federal
                newsnetwork.
                           com/technol
                                     ogy-main/zolz/o4/gsa-cancels-one-of-oracles-it-schedule-contracts/)onacontractor.
 'I
  tisnotacommon recommendationp'sai    d TreyHodgkins,CEO ofHodgkinsConsul ting anda formerseniorvice presidentofIT All
                                                                                                                      ianceforPubli
                                                                                                                                  c Sector.
 'Usuall
       y the IG tell
                   stheagency totake some otherremedialaction.Thequestionthatlhaveis,what'sgoing with divisiondirectorGSA?''

         Youropinionmatters.Take MarketConnections'survey abouthow you consumemedia.


https:
     //federalnewsnetwork.com/reporters-notebook-jason-miller/zolg..g-recommendations-to-cancel-mckinseys-schedule-contracts-too-harsh/
      S IG rCase
AreGSA'           2:18-bk-21885-BB
            ecommendationsto cancelMcKinsey'ssDoc  74
                                              chedul
                                                   e contraFiled
                                                           ctstoo 08/02/19       Entered
                                                                  harsh? lFederalNe        08/02/19 15:16:25
                                                                                   wsNetwork                                                Desc 8/2/19,9:50AM
                                                       Main Document                 Page 15 of 42
 (https:
       //www.surveygizmo.
                        com/s3/so6zz7g/4l-survey)
 AnothergoodquestionbecausetheI
                              G justmadefarlesspuniti
                                                    verecommendationsforthedivisiondirector,whoseemedtobetherealwrongdoerhere.
 The auditorsuggestedGSA decidewhetherthe di  vision di
                                                      rectorshould be invol
                                                                          ved infuture negotiati
                                                                                               onswi
                                                                                                   thMcKinsey- seemsIikeanobvi   ousbad i
                                                                                                                                        dea
 - and add more controlstoensurecontracting officersremainindependentand takeappropriate actionsto addressthe Washington Branch chi
                                                                                                                                  ef'
                                                                                                                                    sactions.
 Again whatthoseactionsareunclear.
 I
 fyou l
      ookatFAS CommissionerAl
                            anThomas'
                                    sresponsetotheaudi
                                                     t it'samong them ostdetail
                                                                              edyou wilseeinthese reports.
 'FAS willim mediatel
                    y pursue abilateralcontractmodi ficationto preventplacementofnew orderswhile FAS attemptsto negoti   ate betterpricingp
                                                                                                                                          'FAS
 stated.''FAS strongl
                    y considered the OIG's recommendationtocancelthecontract,however,we decided topursuethebil      ateralcontractnegotiationand
 betterpricingforthree reasons:first,itprotectstaxpayers byimmediatel y stopping anynew workunderthe contract;second itallowsagenciesto continue
 toperform missioncriticalwork;andthird,i  taffordsFASthe opportunityto negotiate betterpricing witha contractorthatworkswithagenciesacrossthe
 government. ''
 Thomassai
         d ifMcKinseydoesnotacceptbilateralcontractmodi
                                                      ficationorrenegoti
                                                                       ati
                                                                         on,then GSA willcancelthecontracts.
 Thomassaid cancelling the contractimmedi  atelydoesn'
                                                     tgivethem anyofthese benefi
                                                                               tsand could hurtagency missions.GSA al
                                                                                                                    so isbringing ina new
 contracting staffto handl
                         e the renegotiati
                                         onsand thedivisiondirectori
                                                                   sno I
                                                                       ongerworking forGSA.

            Keep upwiththe Iatestcommentary and interviewsfrom Tom Temin and the FederalDrive by subscribingto ournewsl
                                                                                                                      etters.

 (https:
       //federalnewsnetwork.com/email-alerts/)
 McKinseydidn'thavemuchto sayaboutthe IG'sauditorrecommendations.
 ''We have recei
               ved theOI
                       G'sreportand are indiscussionswithGSA,'
                                                             'acompany spokesmansai
                                                                                  d in astatem entto FederalNews Network.
 ''IdothinkGSA had reasonabl
                           e soj
                               uti
                                 onforthe probl
                                              emr
                                                ''Hodgkinssaid.

 Com m ercialvs.governm entpractices
 Severalfederalprocurementexpertsquestionedwhetherauditorsareconsidering the wayMcKinseyand othersimil
                                                                                                     arcompaniessellservicesinthe
 commercialsector(https://federalnewsnetwork.
                                            com/reporters-notebook-jason-milb
                                                                            er/zol8/og/how-gsas-customers-are-dri
                                                                                                                ving-schedule-moderni
                                                                                                                                    zation-
 efforts/)whenperformingtheoversight.
 ChristophMl inarchik,agovernmentcontractsexpertandownerofChristophl -l
                                                                      -c.com (http://christophl
                                                                                              -l
                                                                                               -c.com),saidit'
                                                                                                             sclearagenciesaretryingtojuggl
                                                                                                                                          e
 tl
  neconflicti
            ngprioritiesofkeepingpricesdown(httpsr
                                                 //federal
                                                         newsnetwork.com/acquisiti
                                                                                 on/zol8/ll/long-overdue-reforms-coming-to-gsas-schedule-
 program/)andadheringtocommercialpractices.
 #
 'Dueto McKinsey'ssterli ngreputation,itcommandshi  gherprices- that'sthe reality ofthe consulti
                                                                                               ng market.IfMcKinseyusesaweekl   y team rateinstead
 ofindividualhourly rates,there aremanyfederalclientswho willpaythepremium and pl  ay ballwithfl
                                                                                               exible contractstructureto secureatop-tierconsuiting
 firm IikeMcKinsey,
                  ''hesaid.''
                            Afterthi
                                   sIG report,maybei
                                                   tjustwon'
                                                           tbeintheform ofaGSA Schedulecontractordec'
 Mlinarchiksaidthe reportal
                          so highl
                                 ightsotherchallengesGSA,and many otheragencies,facedaily- speed vs.price.
 ''I
   nthiscase,theIGscol
                     dedGSAforfocusi
                                   ngontimelinessand productivi
                                                              ty(awardingcontractsquickl
                                                                                       y)ratherthanpricing.lcantellyouthatmany
 contracting shopsfavorspeed and quanti
                                      ty ratherthan quality.They calithis '
                                                                          customerservicep'whichmakesyouquesti
                                                                                                             ontheidenti
                                                                                                                       ty ofthe customeq'he
 said.''Isthe customerthe governmentprogram officeorthe taxpayerfootingthe biII?''
 GSA also said i
               t'sreviewi
                        ng aIIteam-based pri
                                           cing acrossthe schedul
                                                                esprogram by the Office ofGovernmentwide Pol
                                                                                                           icy'
                                                                                                              s ProcurementManagement
 Review team,meaning it'sconsidered anindependentreview.

 Copyrl
      ùht@ 2019FederalNewsNetwork.AI
                                   Irightsreserved ThiswebsiteisnotintendedforusersIocatedwithintheEuropeanEconomicArea.

    :Ei
      .?
      :E.

       (https://federalnewsnetwork-com/author/jason-miller/)
  JasonMiller(https:
                   //federalnewsnetwork-com/author/jason-miller/)
  Jason MillerisexecutiveeditorofFederalNewsNetworkand directsnewscoverageonthepeople,policyandprogramsofthefederalgovernment.Foll
                                                                                                                                 ow @jmiIerWFED
  (hltps://twitter.com/jmillerWFED)




ê
lttps://federatnewsnetwork-com/reporters-notebook-jason-mitler/zolg...
                                                                     g-recommendations-to-cancel-mckinseys-schedule-contracts-too-harsh/
  Case 2:18-bk-21885-BB             Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                         Desc
                                    Main Document    Page 16 of 42

 From:Andrew Henniganandrewshenni
                                gan@gmai
                                       l.com #                                                                      ''
                                                                                                                     *F
Subject:CriticalI
                ssuesConcerni
                            ngthePendi
                                     ngUST Moti
                                              ontoDismi
                                                      ss                                                          E *.
                                                                                                                     t' S
  Date:July23,2019 at10:48 PM                                                                                       ..,
    To:kennethagqlau@ usdoj.
                           gov
    Cc:cli
         ff
          ordjxwhite@usdoj.com,ron.marokoc/usdoj.gov,opr.complaintst
                                                                   Wusdoj.gov,corey.r.amundson@usdoj. com,
       judge Iane@ nysb.uscouftsagov,DawnGi eldawn.giel@ nbcuni.com,Picker,Lesli
                                                                               e(NBcuniversal)Iesliespi
                                                                                                      cker@ nbcuni.
                                                                                                                  com,
       Kolodny,Lora(NBcuniversal)Ioraakolodny@nbcuni.com

      M r.Kenneth G.Lau,

      Today,Iw as review ing the docketand discovered the m otion to dism iss thatbears your
      signature on behal
                       fofthe O ffice ofthe United States Trustee. See In re Andrew Stephen
      Hennigan,Case No.2:18-21885-88,Dkt.69 (Bankr.C.D.CaI)(filedon 7.22.19).
      First,allow m e to express m y disappointm entthatyou choose notto attem ptto contactm e
      by phone orem ailfirstbefore resorting to filing a m otion to dism iss m y case and im pose an
      180-day ban on filing. Regrettably,m uch ofw hatyou cite as dlfact''and is incorrector
      m isleading withoutmore. Ifyou oryouroffice had contacted m e via em ailorphone in
      advance,perhaps the UST office could have avoided filing false orm isleading inform ation
      w ith the bankruptcy court.

      Asyouareaware,BankruptcyRule 9011('lsigningofPapers'  ,RepresentationstotheCourt;
      Sanctions'
               ,Verificati
                         on andCopiesofPapers'
                                             '),subsection(b)provides
        Bypresentingtothe court(whetherbysigning,filing,submitting,orIateradvocating)a
        petition,pleading,written m otion,orotherpapeq an attorney orunrepresented party is
        certifying thatto the bestofthe person's knowledge,inform ation,and belief,form ed after
        an inquiry reasonable underthe circum stancesj-

                (1)itisnotbeing presentedforanyimproperpurpose,suchastoharassortocause
                unnecessary delay orneedless increase in the costofIi
                                                                    tigation'
                                                                            ,

                (2)theclaims,defenses,andotherIegalcontentionscontentionsthereinare
                warranted by existing Iaw Orby a nonfrivolous argum entforthe extension,
                modification,orreversalofexisting Iaw orthe establishm entofnew Iaw ;

                (3)the allegationsand otherfactualcontentionshave evidentiarysupportor,if
                specifically so identified,are Iikely to have evidentiary supportaftera reasonable
                opportunity forfurtherinvestigation ordiscovery'   ,and

                (4)the denialsoffactualcontentionsarewarrantedonthe evidenceor,ifspeci
                                                                                     fically
                so identified,are reasonably based on a Iack ofinform ation orbelief.

      (emphasisadded). Inaddi
                            tion,California Rule3.3 ofProfessionalEthicsrelevantlyprovides

                (a) A Iawyershallnot:
                       (1) knowinglymake afalsestatementoffactorlaw to atribunal*Orfailto
                       correcta false statem entOfm aterialfactorIaw previously m ade to the
                       tribunalby the Iawyer;
                       (2) faitto discloseto thetribunalIegalauthorityinthecontrollingjurisdiction
                       know n to the Iawyerto be directly adverse to the position ofthe clientand not
                       disclosed by opposing counsel,orknowingly* m isquote to a tribunal* the
                       Ianguage ofa book,statute,decision orotherauthority'    ,or
Case 2:18-bk-21885-BB        Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25              Desc
                             Main Document    Page 17 of 42


                  (3) offerevidence thatthe lawyerknowsto be false.

  I         (c) The dutiesstated in paragraphs (a)and (b)continue to the conclusion ofthe
            proceeding.

   (internaldenotationsomitted).AsInoted in myobjectionto yourinitialmotionto di
                                                                               smiss,
   bankruptcy courts thathave spoken on the m atterrecognize the 180-day ban as an
   extraordinaryremedy,reservedforthosethatrepeatedlyfile in badfaith. See11 U.S.C.j
   109(g)',and 11.14.18 Debtor'sObjectionto UST Motionto Dismiss,at12-14 (filed on
   11.14.18)Lattachel.(Andwhile weareonthesubject,Iwillnotethatyouroffice
   erroneously submitted the initialmotion to dismiss a day early,priortothe expiration ofthe
   14-daydeadline,since(a)the UST Packetisdue 14daysfollowingthefilingofthepetition' ,
   (b)Bankruptcy Rule9006(a)providesthatt'Iwlhentheperiodisstated indaysoraIonger
   unitoftime (A)exclude the dayofthe eventthattriggersthe period'
                                                                 ';and (c)the actual
   deadline thus fellon 10.25.18 and noton the date on w hich you filed the m otion to dism iss,
   10.24.18.at3:19 pm,41minutesbeforethe bankruptcyclerk'sofficeclosedat4:00pm)
   Second,Iprovided m ostofw hatthe m otion to dism iss represents as m issing to m y form er
   attorneys,Dan W eintraub and Nina Jirvan,during the severalm onths Iwas represented by
   them and,quite rightly,assum ed they had passed those docum ents on to you. To w i  t,
   please find copies ofthe em ailin which Iincluded included the following relevantdocum ents
   and information in em ails sentto m y form erchapter11 bankruptcy counsel:

       .   3.5.19 Em ailTax Returns for2015 2016 and 2017.Ihave also included m y 2018
           federaland tax inform ation which Ialso sentto counsel. See 4.15.19 Em ail2018
           FederalAnd State Tax Returns and 2018 Federal& State Tax Returns,
               o Please note thatIdid notfile state incom e taxes for2016 as Iwas an
                 unem ployed studentthroughout2016,a fact Iam almostcertain ltold you at
                 the 5341meeting,and Ionlyfiled2016returnsto recentlyto complywiththe
                 IRS requestas ldo so.
       .   3.10.19 Em ailCase Sum m ary,attaching m y Cedificate ofG ood Standing to practice
           Iaw in New YorkState(attached heretol;
       .   3.21.19 Em ailLACERS AccountBalance. Iam in the process ofIiquidating this
           account,so yourrepresentation thatthe l
                                                 tGeneralDIP Accounthad dwindled to...
           $262.66 on April1,2019''isfactuallym isleading,since the DIP Accountwillincrease
           by$8,387.29 (before taxes and applicable penalties)as soon as the accountis
           Iiquidated and the proceeds are transferred thereby'
                                                              ,and
       .   7.23.19 Emailfrom Dan W eintraub Re Rem ainderof Retainer!dem onstrating thatM r.
           W eintraub is in the process ofdelivering a podi
                                                          on ofm y rem alning retainerin the
           amountof$6,531.81and willsubsequently provide the remaining portion ofa $3,500
           holdback following the applicati
                                          on offees in connection w ith the preparation and filing
           ofthe finalfee application. This inflow offunds,in com bination w ith my LACERS
           accountbalance,shows thatyourrepresentation of,,$262.66on April1,2019''is way
           offthe m ark and factually m isleading. You would have knew this had you oryour
           office m ade a single phone callorem ailto me to inquire.


  Third,lcreated the Iistofinsiders on 11.27.18 and apparently neglected to include itin the
  m ass subm ission offiles Isubm itted to youropice on 11.28.18. See attached ldListof
  Insiders.docx''and Screen ShotofListofInsiders W ord Doc M etadata. Atany rate,Iam
  unsure why this is such a sticking pointforyou,since,as yourown motion to dism iss
  exnresslv reconnizes.vou have actualknowledne thatm v m otheris the onlv insiderlhave
Case 2:18-bk-21885-BB                          Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                                        Desc
                                               Main Document    Page 18 of 42

  w   (oquaiifiesasacreditor(1presumeyouractualknowledgeisbasedonrepresentationsI
  madetoyouatthe5341aswellasvariousfilingswiththecourtthatappearonthe docket).
  Therefore,yourassertion thatIhave ''
                                     failed to provide tim ely com pliance with Local
  Bankruptcy Rule2O15-2(b)'isbothuntrueand rendered mootbythisemail.
  Fourth,on page 3-4 ofyourm otion to dism iss,you m ake the following representation

      Therefore while the Debtorhas repeatedl  y assured the Courtand otherinterested padies
      thathe is and has been actively seeking em ploym ent,as a factualm atter,m ore than 9
      m onths aftercom m encing this case,as bestanyone can tellgiven the Debtor'  s failure to
      m ake and file his required reports,Debtorrem ains withouta viable and continuing source
      ofincom e to eitherpay forhis on-going Iiving expenses Orto fund aIIorpartofany
      repaymentplanlx)
   Iam unsure why you failto considerorm ention the factthat,in addition to Iooking forwork,I
  havebeenengaged ina private attorneygeneralinvestigationpursuantto 18 U.S.C.jj
  1962and 1964(a),ofwhichyou are fullyaware.Iwillalso pointoutthat,following the
  5.1.09 hearing,Inotified youinfrontofNinaJirvanthatIwassubjecttoongoingharassment
  and retaliation by m y form erem ployer,PaulHastings,and otheralleged defendants/co-
  conspirators. Moreover,Iattem pted to show you video evidence ofsaid harassm ent
  andyourefusedtoIook,turningyourheadawayfrom mycellphone,evenafter1
  rem inded you that,as U.S.Trustee,you are a public officlaland perm itted to see such
  evidence and thatitw as ofparticularrelevance to you in your role as U.S.Trustee
  because itinvolved property ofthe bankruptcy estate and w aM s having the effectof
  impeding my private attorney generalinvestigation.To refresh yourmemory,thi        s
  occurred rightbefore you and Nina asked to be alone so as to discuss d'otherm atters.''

  Foryourinform ation,the padicularvideo Iattem pted to show you involved a breaking and
  entering into m y private possessions by an alleged co-conspirators thattook place atm y
  form erresidence in February 2019. Ican provide this video and m ore video/audio evidence
  ofthe unlawfulsurveillance and harassm ent. Furtherm ore,Iam happy to provide a Iistof
  the vari
         ous places Ihave applied to forwork,butagain,Ihave alleged in m y courtpapers
  that PaulHastings has intentionally defam ed m y reputation in the Iegalprofession,so one
  m ightunderstand w hy i  twould be difficultto find work underthe circum stances Iface.
   Moreover,you are wellaw are that Iam a 'Idisabled''person underthe Am erican with
   Disabilities Actand C alifornia's analogue statute,FEHA,on accountofmy ADHD . Iam
   unsure w hy you have notconsidered the accum ulative effectofthe ongoing surveillance
   and harassm enthas on m y innate distractibility,atleastas a m itigating factor.

  Fifth,on page 3,you m arked the box indicating thatIhave notfiled m onthly operating
  reports ddsince filing'
                        '. Thatis false as Ihave fil
                                                   ed monthly operating reports form onths
  O ctober2018 through April2019. Ihave notfiled form onths M ay and June because Ihave
  notbeen able to obtain certain docum ents to verify the records Ihave kept. As soon as Iam
  able to obtain these documents,Iwillpromptly file the outstanding monthly operating
  reports.

  Sixth,as faras Iam aware,you are totally unaware ofthe circum stances which gave rise to
  m y bankruptcy attorney and specialcounselwithdrew. Norhave you m ade any reasonable
  inquiry into w hetherthe assedion thatd'as bestanyone can tellgiven the Debtor's failure to
  m ake and file his required reports,Debtorrem ains w ithouta viable and continuing source of
  incom e to eitherpay forhis on-going Iiving expenses orto fund aIIorpartofany repaym ent
  ...I- .-   1$ A w...:.- ..- .. 1- w-..- .- ..œ :.- - ..:..w w1 1.... ...- - :1 .... .w 1- .. .- .. œw m.w I. .- .. ...w...- .......I1.. a.w I .- ..m.*.
Case 2:18-bk-21885-BB            Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                  Desc
                                 Main Document    Page 19 of 42

  Vldl1. M ïdl!Ijyuu IldviJ IIUt11ltlUllUi.
                                          IUy UIIIdllUI1J1IUIIU ttldYK IIlU I
                                                                            JUIYUlldllyjYSJ lIIltlYt
  assum e this Iazy generalization runs afoulofthe duty underBankruptcy Rule 9011 to form
  such conclusion dsafterreasonable inquiry.''
  So given thatIhave inform ed you ofthe m ultiple inaccuracies and m isleading statem ents
  found in yourm otion to dism iss,Iwillbe com pelled to seek sanctions againstyou and the
  LosAngelesU.S.Trustee'sofficeforfailuretoei
                                            ther(i)withdraw the motion and/or(ii)
  am end the m otion m aking aIIappropriate and necessary changes in orderto com e into
  compliancewithBankruptcy Rule9011. See Bankruptcy Rule9011(c).Formypart,l
  believe itis advisable thatyou withdraw the m otion and wash yourhands ofit.

  Tw o finalnotes:

           .   (1)Ihave beentroubledbyyourthefixationbyyourthe U.S.Trustee'
                                                                          s LosAngeles
               office that1dism iss my bankruptcy and file my Iaw suitagainstPaulHastings and
               others in California state court. Both yourselfand yourcolleague,M r.Ron M aroko,
               have repeatedly advise thatIdo so,even though Ivoiced concern thatsuch a courtof
               action was notin the bestinterests ofthe estate ofthe creditorbody. M r.M aroko
               specifically advised Ido so follow ing the 11.28.18 hearing in the hallw ay outside the
               courtroom in frontofmy brother-in-law ,John O hanesian. M r.M aroko added thatl
               should lldefaulton m y creditors''and doing so w ouldn'tm atter because itw as 11
               unlikely''the creditcard com panies ddw ould sue over a couple thousand
               dollars.''
           .   (2)Thisnotedfixationdi
                                    splayedbyyouroffice,coupledwithcertain inappropriate
               rem arks Judge Bluebond has m ade from the bench suggesting bias,gives m e
               occasionto remind you thatBankruptcy Rule 9003 providesthatd'Ielxceptas
               otherwise perm itted by applicable Iaw,the United States trustee and assistants to and
               employeesoragents ofthe United Statestrustee shallrefrain from ex parte meetings
               and com m unications with the courtconcerning m atters apecting a particularcase or
               proceeding.''

  Ipolitely requesta prom ptresponse so,ifnecessary,Im ay include yourresponses in m y
  objectionand/ormotionto imposesanctions.

  Sincerely,
  Andrew S.Hennigan,Esq.
  Andrew S.Hennigan,Esq.
  Debtorand Debtorin Possession
  Phone:(917)520-9005
  Em ail:andrewshennigantWgm ail.com

               !


               PDF

    3.21.19 Em ail
   LACER...ce.pdf
    '

                   f
                       ..2
                         :
               f
               PDF
        T 0 Q 4(:. C:rvan;I
Case 2:18-bk-21885-BB               Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                           Desc
                                    Main Document    Page 20 of 42
    #'.= w?*lw' = Il'cll1
   from D---ner-pdf




    :< - :T- lllt
                wtwlçe1 1s.Y14>1dâQ17
      o- Kha fkY 1:x j::> Y
       T>: llnslee N ket/wzet,
                             m..re

           p$kv'
               ,,
           > *m <#*d*4S> e - fe yll> * 15.Y 1*+ d241K fY- m nr- #,2.44,rh.l.N 16le rdvrNklp<e- dby#l*tsls.t
           ie rd 4 4** gY litarzao st- elKlqvswe de o- lw- e- de qrkon#' urnzel:.

           Th.rFjwu.
           An*-

                                            N
                  yj
                   .jl
                     ''%.Js   ,
                              )
                              (
                              f,
                               N
                               6t
                                ?
                                k
                                p     j.
                                       4
                                       p
                                       //l>2Ez '
                j.  ..
                              .
                              y
                              ,
                                      j. (
                                       ,
                                         .




              2715 Tax 27* Iax 2917T<
             Rehlrn.pdf Rettlrn.pdf Rettrnpdf
Case 2:18-bk-21885-BB          Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25   Desc
                               Main Document    Page 21 of 42

       ( FDr J
    3.10.19 Em ail
   Case S.--ary-pdf




     A- :œ-'*--I-       w> -       - .@> xp<> #
      * :< 16.Y 19* 7:11!Y
       T>: H nR.e & àn*w f.- E
                             .r-
       C*: Y .A #- re @'
                       *'> .
                           r.,
         H   .
         > - %* + e *d> 2Q1*F** *ta R e T> G K- .The yvu,

         +> 1* .
         M +-


                 ) .)
                   ,-
                 êl E
          2:18 F'eY ri &
          State T-.rns.pdf
Case 2:18-bk-21885-BB   Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25   Desc
                        Main Document    Page 22 of 42

             t
             '
         7
         PDF
              ,.-.-:,
              .




    2016 Federal
   Tax Return.pdf

         4
         >
         )
         .'
          ,.'
         PDF
            .
   2017 Federal&
   State T...urn.pdf
               t
         6),.,,--
         PDF

   2018 Federal&
   State T...rns.pdf

         ,p
        --
             h
             7
             p
             .
             :
             -:,
         PDF

    Evidence of
   Earnin...ity.pdf
       w--%x



       L-
        1stof
   Insiders-docx
Case 2:18-bk-21885-BB                                                                                    Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                                                                                                                                                                                              Desc
                                                                                                         Main Document    Page 23 of 42

    jl E
    l     t(                         2g:                !(:
                                                          rir
                                                            j:gEg:
                                                                 j
                                                                 g:
                                                                  j lg:
                                                                     j  j lj:
                                                                            jil
                                                                              j
                                                                              jl
                                                                              l jl
                                                                                 j
                                                                                 l kE:
                                                                                    j   : i:  i::(l      i  :j
                                                                                                             (:le , (                             $ . E..                                 jr yyEy-. )'. .. ( -:;         ;yiyjg;yj jjyyjjylyigEg(ï,rEijE,(j(ElllEijqtiëtjErtjy
     i    ..y
          '     yjj    yyy  jy-yt   y                   E  ;                  !
                                                                              (  E
                                                                                 I    Eiri
                                                                                         l N%           jrj:j
    1
    -) è'   '!';':7'CE-'':'  '. '
                           '-'''' :!
                                           . '
                                             '
                                                         ': i       :
                                                                    r   i j@,
                                                                            I
                                                                            .
                                                                                  '        ' .
                                                                                              (:
                                                                                                                            g.j
                                                                                                                              .-
                                                                                                                               Ey
                                                                                                                                .-L
                                                                                                                                  .
                                                                                                                                  jL,.
                                                                                                                                     L     j
                                                                                                                                            ...
                                                                                                                                            ... . ..
                                                                                                                                            . ..
                                                                                                                                                                .                        .
                                                                                                                                                                                         .-
                                                                                                                                                                                                    . .
                                                                                                                                                                                                      . . ..      ...  !
                                                                                                                                                                                                                       .!,. ,,.,, ,,, ,.,, ,,, ,,
                                                                                                                                                                                                                                                ,,,, ,,,,,,                            y                                     .,g    .:  .:,
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                                                                                                           E .,
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              : !.E
                                                                                                                                                                                                                                                                                                                                                  :.g.:
                                                                                                                                                                                                                                                                                                                                                    E         g
                                                                                                                                                                                                                                                                                                                                                              ,
    j' g :(
    '                E:
                         .
                          ....''E
                        ' ''-'':y
                                                 ) 'j s i
                                                        :'F
                                                          i:
                                                          I si
                                                             :
                                                             j'
                                                              jë
                                                               l
                                                               !!
                                                                1:
                                                                 1
                                                                 :;  i
                                                                     l
                                                                     rI
                                                                     ::
                                                                      è
                                                                       .
                                                                      ..
                                                                            : ::-.
                                                                             -ë  .. .
                                                                     ,. . . . . . ...          ( g
                                                                                                 (
                                                                                                j(E
                                                                                                  !.
                                                                                                   I
                                                                                                   r
                                                                                                   y
                                                                                                   ,
                                                                                                   !-E
                                                                                                     ë
                                                                                                     r
                                                                                                     I,:
                                                                                                      j (j j
                                                                                                           g (
                                                                                                             j
                                                                                                             ;
                                                                                                             g E,
                                                                                                                o
                                                                                                                y-,:
                                                                                                                   y
                                                                                                                   ,-,
                                                                                                                     j-
                                                                                                                      g
                                                                                                                      ,;
                                                                                                                       : .r
                                                                                                                          ,
                                                                                                                          gr-.
                                                                                                                            .
                                                                                                                            ,,
                                                                                                                             y-,
                                                                                                                              .7
                                                                                                                               g. -
                                                                                                                                  qr.
                                                                                                                                    -..- .,, .r  ..,.y ,, -. :-. y  .      .
                                                                                                                                                                              .
                                                                                                                                                                                   .           L
                                                                                                                                                                                               j
                                                                                                                                                                                               g
                                                                                                                                                                                                Ly..-
                                                                                                                                                                                                j
                                                                                                                                                                                                r
                                                                                                                                                                                                i
                                                                                                                                                                                                .
                                                                                                                                                                                                 .

                                                                                                                                                                                                 y
                                                                                                                                                                                                  .
                                                                                                                                                                                                  j
                                                                                                                                                                                                  ry
                                                                                                                                                                                                   .
                                                                                                                                                                                                   j
                                                                                                                                                                                                   y
                                                                                                                                                                                                   ,g
                                                                                                                                                                                               . .. .
                                                                                                                                                                                                     i
                                                                                                                                                                                                     .j
                                                                                                                                                                                                        . .
                                                                                                                                                                                                    . ...
                                                                                                                                                                                                        . .

                                                                                                                                                                                                        y
                                                                                                                                                                                                        .j j.
                                                                                                                                                                                                            gjjj
                                                                                                                                                                                                               : ,j
                                                                                                                                                                                                          ... ....    .,
                                                                                                                                                                                                                        ,,
                                                                                                                                                                                                                         g;
                                                                                                                                                                                                                          j ,
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            ; y j,
                                                                                                                                                                                                                                 jy:ij  ,
                                                                                                                                                                                                                                        j , j,,
                                                                                                                                                                                                                                                y;j  j
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                       j j  j  j,
                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                               .....
                                                                                                                                                                                                                                                                  . y    .y  .
                                                                                                                                                                                                                                                                              Eq.ë
                                                                                                                                                                                                                                                                               jg
                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                  ;.-
                                                                                                                                                                                                                                                                                   y-
                                                                                                                                                                                                                                                                                     ;:
                                                                                                                                                                                                                                                                                      j-
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       y   q.
                                                                                                                                                                                                                                                                                            yj
                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                             y .
                                                                                                                                                                                                                                                                                               .ë-.ë  .
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      . . ,,g,,,                        :,,, ,             .,
                                                                                                                                     .-y.:!:j!tl.:...- - g':y..,g.... j,1             l11 !
                                                                                                                                                                                          11
                                                                                                                                                                                           l:
                                                                                                                                                                                            1i
                                                                                                                                                                                             '
                                                                                                                                                                                             j
                                                                                                                                                                                             i
                                                                      ' ''
                                                                                     E: :
                              '                                                       -;   E('
                                                                                           :       -jrq
                                                                                                      f!ë
                                                                                                        (E     i                                                                                   ''

     i
     r          ;-
                 .E. q
                                                                     . ''
                                                                        ' .
                                                                          ''                             @i
                                                                                                          :!
                                                                                                           E;
                                                                                                            (i:
                                                                                                             E  p
                                                                                                               ''1I
                                                                                                               g.:j
                                                                                                                   '
                                                                                                                   .g
                                                                                                                    E:'.
                                                                                                             , ,.., . ,, . .....,;.j(
                                                                                                                                            '
                                                                                                                                        .........                                            :èy.y:;.j...
                                                                                                                                                                                             . .
                                                                                                                                                                                                               - '.
                                                                                                                                                                                                                   .     .. .    ... ..      .
                                                                                                                                                                                                                                              y...y.-.y.y
                                                                                                                                                                                                                                                             .. . .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                          j -yq
                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                               j .
                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                 ! :y(
                                                                                                                                                                                                                                                                                    .        ..:      ,
                                                                                                                                                                                                                                                                                                       '

                                                                                                                                                                                                                                                                                                        , ., .
                                                                                                                                                                                                                                                                                                             ,  ,  - :
                                                                                                                                                                                                                                                                                                                     j   .,'  E
                                                                                                                                                                                                                                                                                                                              ! y .y
                                                                                                                                                                                                                                                                                                                                   ,!-
                                                                                                                                                                                                                                                                                                                                     ,  .
                                                                                                                                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                         y;
                                                                                                                                                                                                                                                                                                                                          ,  :,
                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                              . j
                                                                                                                                                                                                                                                                                                                                                ':,.y
                                                                                                                                                                                                                                                                                                                                                    -;  ,
                                                                                                                                                                                                                                                                                                                                                        : :.
                                                                                                                                                                                                                                                                                                                                                           , :,
                                                                                                                                                                                                                                                                                                                                                              . :
                                                                                                                                                                                                                                                                                                                                                                y
                                    r-E!y - r L j  '
                                                   L
                                                   ;.
                                                    - ë;L.L
                                                          )
                                                          ;.L-.E.
                                                               ë L;
                                                                  '1
                                                                   . ëj
                                                                      . -
                                                                        ' .y
                                                                           E'.
                                                                             r
                                                                             -
                                                                             ('
                                                                              ;.
                                                                               gE
                                                                                :.
                                                                                 '                                                                                                                                                                                                                   ..
                        ..q-
                           .yy                                                    :-(
                                                                                    E':-E
                                                                                        i
                                                                                        j
                                                                                        E
                                                                                        ;k
                                                                                         ë
                                                                                         I
                                                                                         g
                                                                                         !i
                                                                                          ër
                                                                                           :
                                                                                           ;
                                                                                           j
                                                                                           :ë
                                                                                            ir
                                                                                             (
                                                                                             !
                                                                                             pE!
                                                                                               p
                                                                                               lil
                                                                                                 r
                                                                                                 ë
                                                                                                 i
                                                                                                 li
                                                                                                  jl
                                                                                                  lEp
                                                                                                    z!
                                                                                                     lg
                                                                                                      E
                                                                                                      !
                                                                                                      .  ir
                                                                                                          :j   I          E:
                                                                                                                           ., -,      ,,,,,, ,, ,,                                              ,         ... .. ..      . , . , ,              ,         . ...                                        .
     I '  ..'.
             - 'L'  ';( è-.y-,;E
                               .E
                                .
                                . ..E
                                   y      ..
                                            .(L          -.
                                                          Et.
                                                            ;y.
                                                              2.
                                                                 :
                                                                              ,,, ', ,  ((
                                                                                         '
                                                                                         ,1
                                                                                          2E
                                                                                           i
                                                                                           't!
                                                                                           i Ii
                                                                                              Ei
                                                                                               :
                                                                                               I
                                                                                               :
                                                                                               i
                                                                                               jI;
                                                                                                 ë
                                                                                                 :
                                                                                                 g
                                                                                                 j
                                                                                                 r
                                                                                                 i
                                                                                                 !E
                                                                                                  i:EE
                                                                                                   j
                                                                                                   ;
                                                                                                   E
                                                                                                   : ë
                                                                                                     l
                                                                                                     irE
                                                                                                       jIE
                                                                                                         j(
                                                                                                          .
                                                                                                          ;Ej
                                                                                                            g:
                                                                                                             .
                                                                                                             -
                                                                                                             , i
                                                                                                                EIy( (ë
                                                                                                                      ,. .
                                                                                                                         y:
                                                                                                                          ,
                                                                                                                          -
                                                                                                                           .. . ,..
                                                                                                                            ;
                                                                                                                            ,y
                                                                                                                             ,,  .         y  .,
                                                                                                                                               ,
                                                                                                                                               ,, :
                                                                                                                                                 ,,:
                                                                                                                                                   ,
                                                                                                                                                   ,,
                                                                                                                                                    j
                                                                                                                                                    :, y(
                                                                                                                                                        -yy,
                                                                                                                                                           :g
                                                                                                                                                            i,
                                                                                                                                                             y.
                                                                                                                                                              :,                         E.. --
                                                                                                                                                                                             .Eq
                                                                                                                                                                                               . -Eqy
                                                                                                                                                                                               E       ..
                                                                                                                                                                                                          .
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .
                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                     : , y
                                                                                                                                                                                                                         y   :  ,-y: - , ,,,,y
                                                                                                                                                                                                                                             ,y ,-
                                                                                                                                                                                                                                                 ,, ,:;
                                                                                                                                                                                                                                                      , y. , - g yryy
                                                                                                                                                                                                                                                               ,.   .             j -
                                                                                                                                                                                                                                                                                    .  - j         j
                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                       y,,
                                                                                                                                                                                                                                                                                                        - -
                                                                                                                                                                                                                                                                                                          : y
                                                                                                                                                                                                                                                                                                            r,
                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                             - ,
                                                                                                                                                                                                                                                                                                               jg ,
                                                                                                                                                                                                                                                                                                                  j r
                                                                                                                                                                                                                                                                                                                    g , y
                                                                                                                                                                                                                                                                                                                        grj rg j
                                                                                                                                                                                                                                                                                                                               y  -i
                                                                                                                                                                                                                                                                                                                                  j k
                                                                                                                                                                                                                                                                                                                                    rg
                                                                                                                                                                                                                                                                                                                                     j ygj
                                                                                                                                                                                                                                                                                                                                        j  ljr  jyrjyj rgjrj yj g,
                                                                                                               ,!
                                                                                                                r!
                                                                                                                 :,
                                                                                                                  ëgj
                                                                                                                    ;!ë
                                                                                                                      :y                                              ;,,
                                                                                                                                                                        ,.
                                                                                                                                                                         -                ,,           . , ...             ,,. ,, ,,,,
     ; ..    .   .  . .  .
                         k y
                           . E
                             .  .   -.  L . -   -
                                                . E y
                                                    .-  .
                                                      . ..
                                                          .-y
                                                            . yEyEyy
                                                               (-
                                                                ..
                                                                  -   j
                                                                     .. )L.
                                                                        .    L.
                                                                              L
                                                                              '
                                                                              .y
                                                                               .ë.
                                                                                 Ey
                                                                                  , ., :E
                                                                                   . .., ,
                                                                                                gE
                                                                                                 -
                                                                                                 ,
                                                                                                 ë
                                                                                                 :r
                                                                                                  -
                                                                                                  g,
                                                                                                   E g
                                                                                                     j
                                                                                                     y
                                                                                                     i
                                                                                                     k
                                                                                                   y y
                                                                                                      r
                                                                                                      g :,,,
                                                                                                         j  -yy-
                                                                                                              ,     ,     -..
                                                                                                                          ,, -.y . .. , -. . ,y,y..,,y., )
                                                                                                                                    .
                                                                                                                                      ,
                                                                                                                                    , ,, ,   ,.,
                                                                                                                                                ,,.                              ,,
                                                                                                                                                                                  ,   .
                                                                                                                                                                                       jàj
                                                                                                                                                                                         , f
                                                                                                                                                                                           )
                                                                                                                                                                                           .,
                                                                                                                                                                                            )
                                                                                                                                                                                            à,
                                                                                                                                                                                             .
                                                                                                                                                                                         . , ,
                                                                                                                                                                                                m
                                                                                                                                                                                                .
                                                                                                                                                                                                                ,-
                                                                                                                                                                                                                     , ;
                                                                                                                                                                                                                            :             4                -, j
                                                                                                                                                                                                                                                               . ,
                                                                                                                                                                                                                                                                         ,   ,  ,    .       .   y     . .   , , g ,   ,  , :, -
                                                                                                                                                                                                                                                                                                                               jjg, j
                                                                                                                                                                                                                                                                                                                                    :  -, -
                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                           g - ,  gj ,  :
                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                        , ;- y, y,
          :,:g y.                                           ,y ,yq    ,y,   > , -: ,.,,y,,,E;, q j ,g,,,,;,rg y ,           '.                  .' '' ' ' ' '                            '
                                                                                                                                                                                                            j
                                                                                                                                                                                                            y r
                                                                                                                                                                                                              y
                                                                                                                                                                                                              jj
                                                                                                                                                                                                               -;
                                                                                                                                                                                                                g,
                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                 ..
                                                                                                                                                                                                             ,,,yj j gj
                                                                                                                                                                                                                     gg ,
                                                                                                                                                                                                                        g
                                                                                                                                                                                                                        ,j
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         f
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         g
                                                                                                                                                                                                                         .)
                                                                                                                                                                                                                          4
                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                          g?
                                                                                                                                                                                                                           ,f
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            !j
                                                                                                                                                                                                                             $
                                                                                                                                                                                                                            p,
                                                                                                                                                                                                                            , jg
                                                                                                                                                                                                                               y
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                              g,,j
                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                 gj
                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                  g,j
                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        j,
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          j,
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                  y j
                                                                                                                                                                                                                                                  ,,,yj
                                                                                                                                                                                                                                                     .!
                                                                                                                                                                                                                                                      r,j
                                                                                                                                                                                                                                                        g,
                                                                                                                                                                                                                                                         g.j j
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                           ,,.  j
                                                                                                                                                                                                                                                               ,g
                                                                                                                                                                                                                                                                  yj,-
                                                                                                                                                                                                                                                                ,gr.g! ,j,y jy
                                                                                                                                                                                                                                                                             g,
                                                                                                                                                                                                                                                                              jy
                                                                                                                                                                                                                                                                               -, y
                                                                                                                                                                                                                                                                                  j,g- g
                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                       j   yg
                                                                                                                                                                                                                                                                                            ,y
                                                                                                                                                                                                                                                                                             -, gy
                                                                                                                                                                                                                                                                                                 -,y
                                                                                                                                                                                                                                                                                                   .   , -
                                                                                                                                                                                                                                                                                                         .y. y  ,  ,   , -,
                                                                                                                                                                                                                                                                                                                          g  , -
                                                                                                                                                                                                                                                                                                                               j gjgjyj
                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                      i -j
                                                                                                                                                                                                                                                                                                                                         iyj
                                                                                                                                                                                                                                                                                                                                           -yj-  j
                                                                                                                                                                                                                                                                                                                                                 y gjy-
                                                                                                                                                                                                                                                                                                                                                      j g
                                                                                                                                                                                                                                                                                                                                                        j g-
                                                                                                                                                                                                                                                                                                                                                           yj  ,
                                                                                                                                                                                                                                                                                                                                                               y
     :                                                                                                                           lj
     : .-E
         ( ..'(                                   i     .j
                                                         :-
                                                          ..
                                                           :-1.ï
                                                               E.i
                                                                 .Eg (
                                                                     .è:
                                                                       - . :.
                                                                            ,
                                                                            -:'
                                                                              E
                                                                              !
                                                                              :ë
                                                                               g
                                                                               y
                                                                               :ë
                                                                                E,
                                                                                 j
                                                                                 i
                                                                                 . y
                                                                                   '
                                                                                   j-
                                                                                    r E
                                                                                      -.
                                                                                       j:
                                                                                        .
                                                                                        j-
                                                                                         l
                                                                                         j
                                                                                         'i
                                                                                          :
                                                                                          j
                                                                                          ëg
                                                                                           l
                                                                                           :jr
                                                                                            glj
                                                                                              i
                                                                                              rj
                                                                                               iE
                                                                                                jk
                                                                                                 j
                                                                                                 g
                                                                                                 jl
                                                                                                  ë
                                                                                                  :
                                                                                                  jk
                                                                                                   j
                                                                                                   lg
                                                                                                    ir
                                                                                                     k
                                                                                                     j
                                                                                                     lj
                                                                                                      g j                                                                                                                                                                                                      yy           yyy   jy.y  .,,,y
                                                                                                                                                                                                                          ..
                                                                                                         grE
                                                                                                          j jgj
                                                                                                              Erj
                                                                                                                y
                                                                                                                kyi
                                                                                                                 'kp
                                                                                                                   rl
                                                                                                                    y                                                                                                                  ....                 .
        ( E              '  ëj
                             :  E ( I
                                    ;   j
                                        E I
                                          : ,
                                            ; i
                                              !  I E
                                                   'i
                                                    ë ! j
                                                        :
                                                        I!i
                                                          ;
                                                          jij:
                                                             Iij:
                                                                i1
                                                                 i
                                                                 !I  E
                                                                     ë
                                                                     !I i
                                                                        x
                                                                        ; ':'
                                                                            i(E
                                                                              :
                                                                              '
                                                                              ::
                                                                               E :
                                                                                 EE ':  ': :
                                                                                           !  7i:t
                                                                                                 ::'
                                                                                                   :';                    r y.yj
                                                                                                                     iy-,pj
                                                                                                                     j
                                                                                                             ,, , ,,,,            (..,.- r-- :,r, -. -.-,,,,,,-,,;, . . - y j.ry
                                                                                                                                     .      ,
                                                                                                                                                ,, , , .
                                                                                                                                                   , .
                                                                                                                                                       ,,         ,
                                                                                                                                                                  ,
                                                                                                                                                                          ,
                                                                                                                                                                                         ,           E-LjL
                                                                                                                                                                                                   ...   ...y-. y y
                                                                                                                                                                                                                .
                                                                                                                                                                                                                    ;y
                                                                                                                                                                                                                    .    .
                                                                                                                                                                                                                         yj
                                                                                                                                                                                                                          ;j.
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             y
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                           .. .g
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                               yj
                                                                                                                                                                                                                                jy
                                                                                                                                                                                                                                 .k
                                                                                                                                                                                                                                  jL.L j
                                                                                                                                                                                                                                       y;
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         y.
                                                                                                                                                                                                                                           .y   .y,,, ,
                                                                                                                                                                                                                                                    ( y j
                                                                                                                                                                                                                                                        ;. ).
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                             r y  r .
                                                                                                                                                                                                                                                                    y  ry.j
                                                                                                                                                                                                                                                                         (  gy-
                                                                                                                                                                                                                                                                             . j
                                                                                                                                                                                                                                                                               y . yy      ... jy j
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  y  j, -y
                                                                                                                                                                                                                                                                                                        )-y gyg.yj
                                                                                                                                                                                                                                                                                                                j   y . j
                                                                                                                                                                                                                                                                                                                        y.y
                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                          -  j   y.j
                                                                                                                                                                                                                                                                                                                                   y
                                                                                                       ,E  '
                                                                                                           L j i          ,   .                               (.             ;.
                                                                                                                                                                                                  y      y ,                y
                                                                                                                                                                                                                              E  j,( . . . .. ..
                                                                                                                                                                                                                                       ;   jj t yj  y
                                                                                                                                                                                                                                                    j  y   .. .
                                                                                                                                                                                                                                                           q y  ,   ;                  E          r       y    y       . y
         't
         .  è
            .
            k
        '' '''-
                  -
                   ,
                      ' E-
                         ië
                          '  ë
                             -il
                                E
                                i
                                p ë
                                  ;
                                    i
                                    !
                                    i
                                     j  g   j     i  r   j .     ;   ,.     ;
                                                                            y!
                                                                             , (
                                                                               * .,é,    q-    ,#    E.j'!:
                                                                                                         '  !:!,iEir:
                                                                                                              i ' ''
                                                                                                                            !(
                                                                                                                             è..
                                                                                                                             -:
                                                                                                                               /
                                                                                                                               -.,.
                                                                                                                                  ,  :,4.,
                                                                                                                                   ..'
                                                                                                                                                   'çmlv,- .,         '     ',
                                                                                                                                                                             :Hk
                                                                                                                                                                               '' s
                                                                                                                                                                                 ''
                                                                                                                                                                           ' ''' '      te' - .--Ei;   ,è.E..
                                                                                                                                                                                                       -     :' . - '''i.'
                                                                                                                                                                                                              .     '.
                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                      '' .            '  ,;,
                                                                                                                                                                                                                                          ' '
                                                                                                                                                                                                                                        E-;E,
                                                                                                                                                                                                                                             'y   tt;
                                                                                                                                                                                                                                              .-E-'E:
                                                                                                                                                                                                                                                        ..(     , ).    ,.  ,.:.'
                                                                                                                                                                                                                                                                      . .. .... .                .të,
                                                                                                                                                                                                                                                                                              q-..q.
                                                                                                                                                                                                                                                                                                 . .    ..
                                                                                                                                                                                                                                                                                                       .E
         ''I :  '
                ;
                i!
                 :
                 -! I
                    E
                    i!
                     ( :E
                        i!
                         :!
                          ;i!-::.--  i
                                     ë
                                     .- .Ei ë
                                            . -  E !
                                                   -ë
                                                    ( I
                                                      E
                                                      '
                                                        @
                                                        ë
                                                        E
                                                        i-ë
                                                          -!
                                                          -
                                                          ---.
                                                            .-
                                                             .-.E---.--.-.-..---t
                                                              '-
                                                           .. . .
                                                                  ' ..
                                                                . ... .          .             ''
                                                                                                     .. . .                 i
                                                                                                                       . . ....
                                                                                                                      .(  -E
                                                                                                                                           .
                                                                                                                                                                       r  .. ....                                    .. ....
                                                                                                                                                                                                      .--.-.. EE q.... -.-;
                                                                                                                                                                                                                                      .. .
                                                                                                                                                                                                                                     ....-.. EE.
                                                                                                                                                                                                                                       ..                    E(        .. .... .
                                                                                                                                                                                                                                                               E.j (--..E
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                      .#... q   . ..         -qg   .
                                                                                                                                                                                                                                                                                                                   . --:
                                                                                                                                                                                                                                                                                                                     .    y -.
                                                                                                                                                                                                                                                                                                                           .. .i-i-
                                                                                                                                                                                                                                                                                                                               -     i.(-- ,,(q
                                                                                                                                                                                                                                                                                                                                          L.
                                      ..
                                                                                                                                                                                                                                                                                                                                    i E           ;.r.
                             .                  ..                                                                                                                                                                                    ..                                   .                                   .                           .. .... .
    1' (:
        i(
         !:
          .i
           E
           ,(
            '
            E
            ,ë
             (
             i
             '
             ,  (
                !
                Ei
                 ,
                 ,E
                  !,E
                    ,(
                     i'
                      , Ei
                        ! ,. ,Eii , Ei,
                                     ,    .,,,'          , 7                                                     ,,
                                                                                                                 E  tE ' E':
                                                                                                                         è                                                                                            t                  '.                                          'ë'''              :'E '(
                                                                                                                                                                                                                                                                                                            i  iE
                                                                                                                                                                                                                                                                                                                ' j .
                                                                                                                                                                                                                                                                                                                    i ë
                                                                                                                                                                                                                                                                                                                      I 'i( ii ! '
                                                                                                                                                                                                                                                                                                                                 E:
                                                                                                                                                                                                                                                                                                                                  4,
                                                                                                                                                                                                                                                                                                                                   ',(
                                                                                                                                                                                                                                                                                                                                     g .j
                                                                                                                                                                                                                                                                                                                                        (Ej: ,j  5;
                                                                                                                                                                                                                                                                                                                                                  ,;
                                                                                                                                                                                                                                                                                                                                                   g,
                                                                                                                                                                                                                                                                                                                                                    jr
                                                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                     .,.j
                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                        ; C
    ij !
    j    '
         :
         ,:7
           'j
            '
            :
            .:,:    ;',                                                                            ,.,
                                                                                                     y . .
                                                                                                      ,,:,.yE,  . y : jy .g
                                                                                                                          L
                                                                                                                          ...L
                                                                                                                             ...
                                                                                                                               j
                                                                                                                               ,,.
                                                                                                                                 y,
                                                                                                                                  jj
                                                                                                                                   g
                                                                                                                                   ;r
                                                                                                                                    ,,j
                                                                                                                                      .: j.  j j yjy
                                                                                                                                                   .
                                                                                                                                                   j,:
                                                                                                                                                     g
                                                                                                                                                     jy
                                                                                                                                                      .y
                                                                                                                                                       .j
                                                                                                                                                        ,j
                                                                                                                                                         :,;:
                                                                                                                                                            j y
                                                                                                                                                              :jj,.,:
                                                                                                                                                                    ,
                                                                                                                                                                      :j,j ,
                                                                                                                                                                           .j j,j
                                                                                                                                                                                k,g
                                                                                                                                                                                  ,,
                                                                                                                                                                                     .
                                                                                                                                                                                     ,   ,:
                                                                                                                                                                                          :: ,
                                                                                                                                                                                             , y
                                                                                                                                                                                               ,j  ,    ,
                                                                                                                                                                                                      ,,,, ,            ,           .                      r   '  .                              gj
                                                                                                                                                                                                                                                                                                  gy  j'jr
                                                                                                                                                                                                                                                                                                         j j j  g
                                                                                                                                                                                                                                                                                                                j   j   j j  j   j
                                                                                                                                                                                                                                                                                                                                 g jgj gj gj gj y      ,!
                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                          ,, j
                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                  , ,,,,                             jyj(g
                                                                                                                                         :,
                                                                                                                                          j ;
                                                                                                                                            g,:,yr,
                                                                                                                                                  :g
                                                                                                                                                   ,
                                                                                                                                                   g
                                                                                                                                                   y:
                                                                                                                                                    ,:,g
                                                                                                                                                       y,,j  yy,,,y,y,,,,,,,,.:, :gyg, ,,g,,,r yyy,;, .g, j
                                                                                                                                                                 , ,             :                    ,
                                                                                                                                                                                             , ,,,,, ,, ,  ,, ,,,. ,,    ,
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         g ,
                                                                                                                                                                                                                           . ,
                                                                                                                                                                                                                             .  .,
                                                                                                                                                                                                                                 .     ,y
                                                                                                                                                                                                                                                ,,,,
                                                                                                                                                                                                                                          j, .,,, j
                                                                                                                                                                                                                                          g                                         ,  y
                                                                                                                                                                                                                                                                                       j  r yj
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                             yj,
                                                                                                                                                                                                                                                                                               ,g
                                                                                                                                                                                                                                                                                                rjg
                                                                                                                                                                                                                                                                                                  j   jjyjjgyj jj g r jjj    r
    ji
     j  j.
         g;:
           jj
            .E
             r
             i
             .  .:( L
                    ': .E:. . .  .  .      .                                          '             ':
                                                                                                     '
                                                                                                     ,,   '  :
                                                                                                             ' ..i.
                                                                                                                  -
                                                                                                                  yi).
                                                                                                                     yk.
                                                                                                                       j r
                                                                                                                         g.
                                                                                                                          y .. y
                                                                                                                               , gE
                                                                                                                                  ( ', ,
                                                                                                                                    (
                                                                                                                                    y:
                                                                                                                                     j(
                                                                                                                                      :g
                                                                                                                                       ,y:
                                                                                                                                   , ,,, ,y,yy.y
                                                                                                                                               r .yj
                                                                                                                                                ,, ,
                                                                                                                                                   g
                                                                                                                                                   ,
                                                                                                                                                   .
                                                                                                                                                   y(
                                                                                                                                                    gjy
                                                                                                                                                      ,
                                                                                                                                                       .
                                                                                                                                                        y.
                                                                                                                                                           ,,   ,,
                                                                                                                                                            .. ,,
                                                                                                                                                             :
                                                                                                                                                            :g
                                                                                                                                                                ,  ,
                                                                                                                                                                                  y
                                                                                                                                                                                  ,
                                                                                                                                                                                  ,jr     j
                                                                                                                                                                                          g,
                                                                                                                                                                                           :j
                                                                                                                                                                                            ,  y,
                                                                                                                                                                                                j
                                                                                                                                                                                                y j
                                                                                                                                                                                                  g
                                                                                                                                                                                                  ;, ,
                                                                                                                                                                                                   ,
                                                                                                                                                                                                 ,,,
                                                                                                                                                                                                 ,   .        ,, ,
                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                  ,    .  .
                                                                                                                                                                                                                                           . ..
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                               .     y:
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                  , y y
                                                                                                                                                                                                                                                            ,. . ., , ,,,,, . ... . , ,,
                                                                                                                                                                                                                                                                                           y

                                                                                                                                                                                                                                                                                             ja
                                                                                                                                                                                                                                                                                               ,ygj
                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                  : g
                                                                                                                                                                                                                                                                                                     jg
                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                       jrjp
                                                                                                                                                                                                                                                                                                          g ,
                                                                                                                                                                                                                                                                                                            ry
                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              rj
                                                                                                                                                                                                                                                                                                               ryrg
                                                                                                                                                                                                                                                                                                                 j   jgg  y
                                                                                                                                                                                                                                                                                                                          j rg
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                               y j
                                                                                                                                                                                                                                                                                                                                 rrj
                                                                                                                                                                                                                                                                                                                                  jgy
                                                                                                                                                                                                                                                                                                                                    j  j j j  g
                                                                                                                                                                                                                                                                                                                                              j  jy
                                                                                                                                                                                                                                                                                                                                                  ga
                                                                                                                                                                                                                                                                                                                                                   ry
                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                    jg,y..gj
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                    .. y
                                                                                                                                                                                                                                                                                                                                                       (. ,y .
                                                                                                                                                                                                                                                                                                                                                             ,  y,
                                                                                                                                                                                            gg
                                                                                                                                                                                             j
                                                                                                                                                                                             ,j                                                                                                                                   gj
                                                                                                                                                                                                                                                                                                                                   kgj
                                                                                                                                                                                                                                                                                                                                     y g
                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                       ,jgryj
                                                                                                                                                                                                                                                                                                                                           j  g r
                                                                                                                                                                                                                                                                                                                                                ygjg
                                                                                                                                                                ,                        ,                                                                                                                                                           y
    jj
     i )$  ë(:   ,,:          , . ....                                           E :....E ( y)(p ,,:j,:,j:krjyrgtrjrjy                                 y
                                                                                                                                                      ,:
                                                                                                                                                      : g
                                                                                                                                                        ,yk
                                                                                                                                                           ,
                                                                                                                                                           r
                                                                                                                                                             ,y
                                                                                                                                                              4
                                                                                                                                                               ,
                                                                                                                                                               g
                                                                                                                                                    y, g , ,., ,, ,j
                                                                                                                                                              ,:, y::,g,yyg,yy
                                                                                                                                                            , ,, ,
                                                                                                                                                                                   ,yy
                                                                                                                                                                                     gg
                                                                                                                                                                                     ,j,;,g
                                                                                                                                                                                         ,: 4:yg4 y ; y ,y r, y,
                                                                                                                                                                                                  ,     ,,
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                              ,, ,, ,
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                        qrg       :      ..
                                                                                                                                                                                                                                                    Eg :E y- (    ,                   , jj j j y
                                                                                                                                                                                                                                                                                               j        g       :            : ,   ,            ,, ,
                                                                                                                                                                                                                                                                                                                                                ,   g
                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                     .
                                      .     .              .. . .                          ...
                                                                                          .. ::E
                                                                                               .
                                                                                               :g(
                                                                                                 E
                                                                                                 .
                                                                                                 I
                                                                                                 E
                                                                                                 :
                                                                                                 I!
                                                                                                  E
                                                                                                  I;
                                                                                                   E
                                                                                                   I
                                                                                                   j!:
                                                                                                     (
                                                                                                     I
                                                                                                     g
                                                                                                     j
                                                                                                     ,ë
                                                                                                      !;
                                                                                                       :ë
                                                                                                        Ej
                                                                                                         :
                                                                                                         !g
                                                                                                          ;r(
                                                                                                            :.E
                                                                                                              :,:
                                                                                                                .,.  .       ,
                                                                                                                             .j.
                                                                                                                               g.:!
                                                                                                                                  .
                                                                                                                                  grg r. I
                                                                                                                                         (j  j, j r
                                                                                                                                                  jr
                                                                                                                                                   ji
                                                                                                                                                    g
                                                                                                                                                    .
                                                                                                                                                    r
                                                                                                                                                    jr
                                                                                                                                                     ,
                                                                                                                                                     j
                                                                                                                                                     z
                                                                                                                                                     krj
                                                                                                                                                       .
                                                                                                                                                       ,
                                                                                                                                                       r
                                                                                                                                                       y,
                                                                                                                                                        jr
                                                                                                                                                         jr r
                                                                                                                                                             .
                                                                                                                                                             ,
                                                                                                                                                           gyj                    j   rrr
                                                                                                                                                                                        j
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       ,,
                                                                                                                                                                                                                                                                                               ... . .
     - .
     '
     ' : '  E
            I
            iI
             ' :
               !i:Ilj
                    i :
                      l
                      i  i
                         zli ë
                             il i
                                j l  l
                                     :
                                     i     l
                                           i   l i li E l
                                                        il
                                                         iz
                                                          l
                                                          iEl
                                                            jir'
                                                               lE
                                                                i:
                                                                 l
                                                                 g: -
                                                                    iE
                                                                     t
                                                                     ïli E
                                                                         :
                                                                           ':'
                                                                           1
                                                                           .:1
                                                                             .
                                                                              ,-
                                                                              :
                                                                              .
                                                                              -
                                                                               -
                                                                               '
                                                                               ï
                                                                               :
                                                                               '
                                                                                ..
                                                                                 .
                                                                                 :
                                                                                 !
                                                                                  2:
                                                                                   '
                                                                                   E
                                                                                    .j
                                                                                    '
                                                                                    :1E:
                                                                                       i
                                                                                        .
                                                                                        :
                                                                                        '
                                                                                         -
                                                                                         (
                                                                                         i
                                                                                         :
                                                                                         5
                                                                                         E
                                                                                          iI
                                                                                           E
                                                                                           .
                                                                                           !
                                                                                           :i;
                                                                                             ë
                                                                                             !
                                                                                             j4
                                                                                              ë;
                                                                                               !
                                                                                               I
                                                                                               (
                                                                                               k
                                                                                               ;
                                                                                               .:
                                                                                                4.
                                                                                                 E
                                                                                                 ;
                                                                                                 :
                                                                                                 ,
                                                                                                 E
                                                                                                 ;
                                                                                                 I
                                                                                                 i!
                                                                                                  ;
                                                                                                  iE
                                                                                                   E
                                                                                                   g
                                                                                                   I
                                                                                                   i!i
                                                                                                     !
                                                                                                     '
                                                                                                      i
                                                                                                      I
                                                                                                      :
                                                                                                        .
                                                                                                       !E
                                                                                                       E
                                                                                                         -
                                                                                                        !!
                                                                                                           .
                                                                                                         :E:
                                                                                                           Ei
                                                                                                         .. .
                                                                                                             .
                                                                                                             ' .qy
                                                                                                                ' .).
                                                                                                                     :
                                                                                                                     i
                                                                                                                       .
                                                                                                                       j.
                                                                                                                       t  .ëg
                                                                                                                            :g
                                                                                                                             .
                                                                                                                             .
                                                                                                                              :
                                                                                                                              iE
                                                                                                                               .
                                                                                                                               j
                                                                                                                               i
                                                                                                                               E
                                                                                                                               I
                                                                                                                               ë
                                                                                                                               :
                                                                                                                               -
                                                                                                                               ' I
                                                                                                                                 :
                                                                                                                                 E
                                                                                                                                 ..
                                                                                                                                  g
                                                                                                                                  :
                                                                                                                                  i!
                                                                                                                                   ;
                                                                                                                                   -:
                                                                                                                                  :i
                                                                                                                                     j
                                                                                                                                     ::
                                                                                                                                      !
                                                                                                                                      .
                                                                                                                                      .
                                                                                                                                       E
                                                                                                                                       E
                                                                                                                                       i
                                                                                                                                       I
                                                                                                                                       !
                                                                                                                                       .
                                                                                                                                         !
                                                                                                                                         ë
                                                                                                                                         :i
                                                                                                                                         i
                                                                                                                                         Er-y
                                                                                                                                          i li
                                                                                                                                             l
                                                                                                                                              .
                                                                                                                                              j
                                                                                                                                              .
                                                                                                                                               I
                                                                                                                                               ;
                                                                                                                                               (:j
                                                                                                                                               EE
                                                                                                                                               . .::
                                                                                                                                                   -
                                                                                                                                                   i
                                                                                                                                                   !g
                                                                                                                                                    ë
                                                                                                                                                    .
                                                                                                                                                    jp
                                                                                                                                                     g-ry
                                                                                                                                                       .g
                                                                                                                                                        :
                                                                                                                                                          r
                                                                                                                                                          gg
                                                                                                                                                         jj y ,
                                                                                                                                                              r
                                                                                                                                                              g
                                                                                                                                                             j;
                                                                                                                                                            ,,,j
                                                                                                                                                               y
                                                                                                                                                               ,jy
                                                                                                                                                                ,,
                                                                                                                                                                  g,
                                                                                                                                                                   -:
                                                                                                                                                                   .
                                                                                                                                                                   y .j,,,y,
                                                                                                                                                                        ,
                                                                                                                                                                        ,

                                                                                                                                                                         .
                                                                                                                                                                            yy;
                                                                                                                                                                             j
                                                                                                                                                                             ,
                                                                                                                                                                             ,
                                                                                                                                                                             j ,
                                                                                                                                                                               ,
                                                                                                                                                                               g.
                                                                                                                                                                                ,
                                                                                                                                                                                ;
                                                                                                                                                                                :
                                                                                                                                                                                ,
                                                                                                                                                                                E,
                                                                                                                                                                                 g
                                                                                                                                                                                 y
                                                                                                                                                                                 :
                                                                                                                                                                                 ,
                                                                                                                                                                                 -
                                                                                                                                                                                 r
                                                                                                                                                                                 !
                                                                                                                                                                                 ,j
                                                                                                                                                                                  :
                                                                                                                                                                                  ,
                                                                                                                                                                                  :
                                                                                                                                                                                  ,
                                                                                                                                                                                  .
                                                                                                                                                                                   ,
                                                                                                                                                                                   r
                                                                                                                                                                                   ,j,
                                                                                                                                                                                     g
                                                                                                                                                                                     :
                                                                                                                                                                                  .,,,,
                                                                                                                                                                                      y
                                                                                                                                                                                      gE
                                                                                                                                                                                         r
                                                                                                                                                                                         ,
                                                                                                                                                                                        yyj
                                                                                                                                                                                          g
                                                                                                                                                                                          ,
                                                                                                                                                                                          r
                                                                                                                                                                                          :j
                                                                                                                                                                                           ,
                                                                                                                                                                                           ,y
                                                                                                                                                                                            r
                                                                                                                                                                                            jg
                                                                                                                                                                                             4
                                                                                                                                                                                             ,
                                                                                                                                                                                             y
                                                                                                                                                                                             j
                                                                                                                                                                                             (
                                                                                                                                                                                             ,
                                                                                                                                                                                             ,,
                                                                                                                                                                                              g:
                                                                                                                                                                                               j
                                                                                                                                                                                               ,y
                                                                                                                                                                                               gj
                                                                                                                                                                                                ,gy:
                                                                                                                                                                                                  4
                                                                                                                                                                                                  ,,.
                                                                                                                                                                                                   y
                                                                                                                                                                                                   ,
                                                                                                                                                                                                     ,g,,.-. .,
                                                                                                                                                                                                              .
                                                                                                                                                                                                              j
                                                                                                                                                                                                              y,
                                                                                                                                                                                                               .
                                                                                                                                                                                                               -
                                                                                                                                                                                                               y.
                                                                                                                                                                                                                .y
                                                                                                                                                                                                                 (
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 q.
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  y
                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                   y
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    y.j
                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                   jèyg.
                                                                                                                                                                                                                        y-
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         y
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         y.
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          yy.
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            .yy
                                                                                                                                                                                                                             j jj.
                                                                                                                                                                                                                                 y.gj.yg,,jrygyyry,,:,,,y-g,,;j.g,.g,.y.y.--;.-j-.y.-.jyy.-gjy.y-yy.-,y.,.-,.,gj,:,:ygjy,ygyjygr,jjyjy,gjrgjy,jy,gjrjryjygjygjyj,y.
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                       g(yE.yjj.yyjy.j .                 . ..
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         ,j                      ..
                                                                                                                                                                                                                                                                                                       .. ,,
                                                                                                                                                                                                                                                                                                          ,,,                    j


          jiE
            :
            j   rj
                 g:                                     j
                                                        :r,
                                                          .j:. y:.  :'
                                                                     .:
                                                                      ''1  '.                '           ''
                                                                                                                 è
                                                                                                                 (     ' .
                                                                                                                       .
                                                                                                                       ) LE                                               .                                    E
                                                                                                                                                                                                               ëy
                                                                                                                                                                                                                .
                                                                                                                                                                                                                . (                    ...j.. .       .
                                                                                                                                                                                                                                             . . . ... .. . .
                                                                                                                                                                                                                                                               . ..                          ....
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                             y.. ,y;
                                                                                                                                                                                                                                                                                            .. ...                  ,;, g:
                                                                                                                                                                                                                                                                                                                         ,,  ,y
                          j,:,::yj:,j,jy,g,:,j,jë:.ë::gjë            . . . ,.       : . .
                                                                                                                 .jL.)
                                                                                                                     jL
                                                                                                 .                                                                                                                                                                                                              ,,
     ' E .:I
           E
           i'
            E
            I!
             :
             E !
               i   j
                  ,,yj
                    r  yr,
                         y            ,         ,,                                                                  ... ...
                                                                                                                    . j.                .
                                                                                                                                        '
                                                                                                                                         q( t':'.''
                                                                                                                                    . . ''
                                                                                                                                                                                                                 . .: . ... . .......
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                           . . ......
                                                                                                                                                                                                                                                             .                                             : .
                                                                                                                                                                                                                                                                                                             jy,:
                                                                                                                                                                                                                                                                                                              , ,
                                                                                                                                                                                                                                                                                                                  r'j
                                                                                                                                                                                                                                                                                                                    y   j j y,   ,:
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                    ,y ,:y
                                                                                                                                                                                                                                                                                                                                         ,jgyjg  -y
                                                                                                                                                                                                                                                                                                                                                 y  -gyggg g,,g.
                                                                                                                                                   ,.,. ,         ..                                                                                       .                                                                                    ,


    k                                                                                                                                                                                                                                                   cm l ë
    j                             .                                                                                                                                                                                                                                                                                        . ..:.,.'




                              (
                                 y,
                                  ..
                          ptlF

                 11.14.18
   Debtor'---al).pdf
Gmail-CriticaCase
             lIssues2:18-bk-21885-BB           Doc
                    Concerning the PendingUST Motionto74smisFiled
                                                       Di   s     08/02/19   Entered 08/02/19 15:16:25               Desc 8/2/19,11:00AM
                                              Main Document             Page 24 of 42



 j
 1
 l
 I
 !
 i
 '
 E
 I
 )
 !
 -
 '.
  ,
  !
  -
  '
  ;
  -
  .
  r
  !
  ë
  '
  ,.
   1
   I
   r
   .
   -
   !
   T
   .
   !
   r
   1
   '
   I-
    .
    j
    1
    j
    ),
     1
     4::
       E
       (
       4
       E
       q
       2
       k
       ;,
        -
        j
        l
        r
        ,
        -'
         q
         l
         r
         j
         ,
         ',
         -l
          j
          d
          ;
          g
          ë
          qs
           !
           l
           ,
           j
           ik
            -
            lj
            j
 C riticalIssues C oncerning the Pending UST M otion to Dism iss
 Andrew Hennigan<andrewshennigan@ gmail.com>                                            Wed,JuI31,2019at6: 48PM
 To:kenneth.g.lau@ usdoj.gov
 Cc:cliffordj.white@ usdoj.com,ron.maroko@ usdoj.gov,opr.complaints@ usdoj.gov,corey.r.amundson@ usdoj.com
    Mr.Kenneth G .Lau,
    You may recallthatIemailed you overa week ago concerning certain deficiencies in regard to the motion to dism iss
    you filed in my chapter11 bankruptcy. See In re Andrew Stephen H ennigan,Case No.2:18-21885-88,Dkt.69
    (Bankr.C.D.Ca1)(filedon7.22.19).
    In thatem ail,Ipolitely asked thatyou respond prom ptly so Icould actaccordingl
                                                                                  y. A w eek has now passed
    and you have noteven provided m e the professionalcourtesy ofacknow ledging m y em ail,Ietalone provide
    m e with a substantive response.

    Earliertoday,Icalled youro#ice today and leftyou a m essage atapproxim ately 11:15 am ,w hich,as you
    know,has so fargone unreturned.

    So,once again,Iw illpolitely requestthatyou provide a prom ptresponse so Im ay actaccordingly. This
    uncedainty has/is causing me serious distress and Iw ould appreciate som ething ofa tim ely response.


    Sincerely,
    Andrew S.Hennigan,Esq.

    Andrew S,Hennigan,Esq.
    Debtorand Debtorin Possession
    Phone:(917)520-9005
    Email:andrewshennigan@ gmailscom
    (Quotedtexthi
                dden)




https://mail.
            google.com/mail/u/o?ikrco6sd676cs&viewrpt&searchn..,
                                                               -a%3Ar-9211743180583039237&s1mp1=msg-a%3A:-9211743180583039237
           Case
Gmail-Eviden      2:18-bk-21885-BB
            ceofDIP AccountDepositand NYS CerDoc
                                              ficate74
                                             ti          Filed
                                                    ofGood Slandi08/02/19
                                                                 ng        Entered 08/02/19 15:16:25               Desc 8/2/19,10:51AM
                                             Main Document            Page 25 of 42



 M G m ail
 Evidence ofDIP A ccountDepositand NYS C edificate ofG ood Standing
 Andrew Hennigan <andrewshennigan@ gmail.com>                                          Sat,JuI27,2019 at4:09 PM
 To:kenneth.g.lau@ usdoj.gov
 Cc:cli#ord.
           l
           '.white@ usdoj'.com,opccomplaints@ usdoj.gov,corey.r.amundson@ usdoj
                                                                              '.com,ron.maroko@ usdoj.gov
   M r.Kenneth G .Lau,

   Pleaseseeattached(i)7.24.19 PadialRetainerCheckfrom formerbankruptcycounselW eintraub& 5e1th,
   P.C.'
       ,and(ii)7.27.19 DIPAccountDepositReceipt.
   This new inform ation,com bined with the inform ation and various docum ents Iprovided in the 7.23.19 em ail
   sentto you,fudherrenders substantialpodions ofthe U.S.Trustee 7.22.19 M otion to Dism iss,Dkt.69,and
   the attached Declaration ofBankruptcy AuditorJack A rutyunyan thereto,untrue and m aterially m isleading.
    Accordingly,both the m otion to dism iss and the attached declaration require amendm entorw ithdrawalto
   avoid violating Bankruptcy Rule 9011's continuing duty ''to review ,reevaluate pleadings and m odify them
   whenitisappropriate.''See BankruptcyRule9011. ,Timmonsv.Cassell(1r?re Casselb,254 B.R.687,691(6th
   Cir.B.A.P.2000)(''RuIe 9011also imposesacontinuingresponsibilityto review and reevaluatepleadingsand
   modifythem whenitisappropriate'')(attachedl'
                                              ,Inre Shelton,428 B.R.457,460 (Bankr.N.D.Ohio 2010)
   (same)(attachedj' ,andIn re Reuschel,No.97-2010,1998 U.S.App.LEXIS 3897,at*4-5(7th Cir.1998)
   (affirming bankruptcycoud)(

           As the bankruptcy courtnoted,how ever,even i    ftheirperception ofthe Iaw and facts atthe tim e
           they filed the com plaintwas reasonable.they ''violated Rule 11 in continuing to advocate the
           allegations ofthe com plaintattrialeven w hile producing no evidence to suppod the
           allegations.''Fed.R.Civ.P.11(b)(1992)(a padycannotonlybe sanctionedforfilinga
           com plaint,butalso for''Iateradvocating''the assedions made inthatpleading).Appellants'
           action was not'w arranted by existing Iaw ora good faith argum entforthe extension,
           m odification,orreversalofexisting Iawj''orthe establishm entofnew Iaw .Fed.R .Bankr.P.
           9011(a)(1996).
                        ,see Fed R.Civ.P 11(b)(2)(1992).

   )(cedaininternalcitation omitted)(attached).
   Please also note thatIhave attached the New York State Certificate ofG ood Standing as a stand alone pdf,
   even though itwas previously included in the 7.23.19 em ailas partofthe Earning Capacity pdf.

   Iwillagain politely requestthatyou respond in a tim ely m annerso Im ay include the U.S.Trustee's response
   in myfodhcomingobjectionand/ormotionto impose sanctions.Iwillnotethatthatthe U.S.Trustee'soffice
   has so farfailed to respond to the 7.23.19 em ailsentto you,am ong others.


   Sincerely,
   Andrew S.Hennigan,Esq.


   Andrew S.Hennigan,Esq.

https://maiI.
            googIe.com/maiI
                          /u/O?ik=c065d676c5&view=pt&search...msg-f%3A164O254946235456615&simpI=msg-f%3A164O254946235456615
           Case
Gmail-Evidence      2:18-bk-21885-BB
               of DIP AccountDepositand NYS CerDoc
                                               tificate74   Filed
                                                       ofGood Standi08/02/19
                                                                    ng      Entered 08/02/19 15:16:25             Desc 8/2/19,10:51AM
                                              Main Document            Page 26 of 42
   Debtorand Debtorin Possession
   Phone:(917)520-9005
   Email:andrewshennigan@ gmail.com




    6 attachm ents

    *-.
      1InreCassell-254B.R.687.PDF
        148K

    % Ijnva
          rexShelton 428B.
                        -
                         R.457.PDF
    % 3
      NYS
       oeKCertifcateofGoodStanding.pdf
    m 2626K
      7.24.19PartialRetainerCheck.pdf

    tg 2
       72
        .2s79.1
              K9DIPAccountDepositReceiptpdf
      In09
    % 1  reKReuscher 1998U.
                          S.App.LEXIS3897.PDF
                            -




h1tps://maiI.
            google.com/maiI
                          /u/0?i
                               k=c065d676c5&view=pt&search,..msg-f%3A1640254946235456615&simpI=msg-f%3A1640254946235456615
          Case
           ning the2:18-bk-21885-BB
Gmail-Concer        Wi                       Doc
                     thdrawalofWeintraub & 5e1     74
                                             th,P.C. Filed 08/02/19 Entered 08/02/19 15:16:25                      Desc 8/2/19,11:03 AM
                                             Main Document     Page 27 of 42



 M G m ail
 Concerning the W ithdraw alofW eintraub & 5e1th,P.C .
 Andrew Hennigan qandrewshennigan@ gmail.coml                                            Sun,JuI28,2019at2:27 PM
 To:kenneth.g.lau@ usdoj.gov
 Cc:''Arutyunyan,Jack(USTPI''<lack.Arutyunyan@ usdoj.govl,cliffordj.  w hite@ usdoj.com,opccomplaints@ usdoj.gov,
 corey.r.amundson@ usdoj.com,'' G ieI,Dawn(NBcuni versall''<dawn.giel@ nbcuni.com>,''Picker,Leslie (NBCUniversaI)''
 <leslie.picker@ nbcuni.com>,''Kolodny,Lora (NBcuniversall'<lora.kolodny@ nbcuni.com>
   M r.Kenneth G.Lau,

   Please see attached the em ailexchange thatoccurred on 5.14.19 and 5.17.19 between myself,as Debtorin
   Possession,and the chapter11 estate's formerbankruptcy counselDan W eintraub ofW eintraub & 5e1th,P.C. Please
   also see below the signature barcedain extracts from the em ailexchange.
   As is readily apparentin the emailexchange,M r.W eintraub decided to withdraw as bankruptcy counsel- unilaterall
                                                                                                                  y
   -
     afterlhad accused him ofacting unethically,including,butnotIimited to,when he alluded to a pri
                                                                                                  vate discussion
   concerning my case between himsel   fand Judge Bluebond atour5.13.19 m eeting.
   As reflected in the em ailtrail,Mr.W eintraub denied having made thatcom ment. However,formerspeci
                                                                                                    alcounsel
   Blake Lindemann,who (i)wasthe the5.13.19 meeting,(ii)wasCC'donthe emailexchange,and (iii)regularlyworks
   with Mr.W eintraub,did notobjectto my claim thatMr.W eintraub stated atthe 5.13.19 meetingthatJudge Bluebond
   made negative commentsaboutmy caseduringa private discussion.(Significantly,Mr.Weintraub neverpersonally
   representedthe chapter11estate atany hearing infrontofJudge Bluebond.)
   In Iightofthese facts,Ibelieve the impli
                                          cation thatsomehow the Debtorin Possession was responsible forthe
   withdrawalofformerbankruptcy counselW eintraub and 5e1   th,P.C.,in the 7.22.19 U.S.Trustee'   s M otion to Dismiss
   the Chapter 11 Estate's Bankruptcy Case and Impose an 180-ban on Filing is m aterially false and misleading.

   Moreover,Ibelievethe U.S.Trustee'sOffice should (and Iikelyobligatedto)investigatethe allegationsfound inthe
   attached emailexchange,consi
                              stentwith its duty to protectthe integrity ofthe bankruptcy system .


   Sincerely,
   Andrew S.Hennigan,Esq.

   Andrew S.Hennigan,Esq.
   Debtorand Debtorin Possession
   Phone:(917)520-9005
   Email:andrewshennigan@ gmail.com

    ùOn May 14,2019,at1:51 PM,Andrew Hennigan <andrewshennigan@ gmail.com> wrote:
    l
    jDan,
    lIam happyto provide youwi   ththatanalysis.Youcanexpectitinthe nextfew days.
    1
    2Inthe interim,itwouldbe helpfulifyouwere to review the materi alsIhave alreadysentyou. Itwasclearat
    lyesterday's meeting thatyou had notfamiliarized yourselfwith mostofthe materialswhi
                                                                                       ch Ihave alreadyforwarded
    lto you
    l      ,in som e instances,a couple ofmonths ago. Youwere also unprepared forthe meeting w hich you call
                                                                                                           ed,as
    Itherewasnoagenda/itenera provided inadvance,despitethe factthatyouseemedfocused onthe issue of

https://mail.
            google.com/maiI
                          /u/O?i
                               k=c065d676c5&view=pt&search=...a%3Ar-9144933521649870554&simpI=msg-a%3Ar-9144933521649870554   Page 1of3
          Case
Gmail-Concerning the2:18-bk-21885-BB
                     W ithdrawalofWeintraub & 5e1Doc
                                                 th,P.C.74
                                                         Filed 08/02/19 Entered 08/02/19 15:16:25 Desc 8/2/19,11:03 AM
                                              Main Document           Page 28 of 42
       1
       y
         whetherwe fil e in state orfederalcoud. As a resul   t,Iwas unprepared to respond to yourquestions and Ifound the
       im eeting entirely unproducti
       j                             ve. In the future,Iet's m ake sure we iron outthese details before hand.
       iAlso, yesterday you said thatIneeded to convince *youethatwe should be in federalcourtinstead ofstate coud.
       1Letme be clear:Iam the debtorin possession,lam the client,you are my bankruptcy attorney. The decision to go
       j
       1
        tofederalorstatecourtisinthepeculiarprovinceoftheclient.SoIet'srespectourrespectiverolesandduties
       lhere.
   '
   '@
       l
       !From:Andrew HenniganImailto:andrewshennigan@gmail.com)
       @
        Sent:Tuesday,May 14,2019 2:00 PM
       1To:DanielJ W eintraub <dan@ wsrlaw.net>
                     .

       )Cc:Blake JLindemann<blake@ lawblxcom>' ,Nina Javan <nina@ wsrl
                                                                     aw.net>
       lSubject:Re:Evidence and Background Info
       l
       lln addition,Iwillrem ind you thatyesterday you called me 'irrati
                                                                       onal''m ultiple times,w hich was the second occasion
       !inwhichyouhave described me assuch(the firsttimewason a previousphonecall). Ifyou callm e irrationalone
       i
       lmoretime - withouthaving provided me with any Iegalanalysisjustifying such aslander- then Iwillfire you.
       lYourchoice ofIanguage is completely outofIine and unacceptable.
       l
       qSincerely,
       hAqdws

        OnMay 14,2019,at3:01 PM,Andrew Hennigan <andrewshennigan@ gmail.com>wrote:
           Dan,

        Clearly a breakdow n? Idisagree. Please review California Rules 1.16 and 1.3 ofProfessionalConduct
        provided below. Ido notbelieve you are ethically capable ofterm inating ourrelationship based on the facts
        and the grounds you have asseded.

        Again,ifyouattempttowithdrawalunilaterally               againstmyexpresswishes               Iwillobject(ata minimum).

        Sincerely,
        Andrew


        From :Andrew Hennigan (mailto:andrewshennigan@ gmail.com)
        Sent:Tuesday,M ay 14,2019 9:39 PM
        To:DanielJ.W eintraub <dan@ wsrlaw.netl
        Cc:BlakeJ Lindemann <blake@ lawblwcom>' ,Nina Javan <nina@ wsrlawvnet>
        Subject:Re:Evidenceand Background Info
        You said,in sum and substance,'she mightthink youke irrational.You're argum ents are crazy,she actually told me
        that'
            ' The italicized parts are verbatim .

        Interesting Blake didn'tchallenge me On thatclaim when lspoke on the phone with him earlier.



        OnMay14,2019,at9:32 PM,DanielJ.Weintraub<dan@ wsrlaw.net>wrote:
        Ineversaid any such thing and have neverspoken with Judge Bluebond aboutyou oryourcase
        Sentfrom m y iphone

https://mail.googI
                 e.com/mail/u/0?ik=c065d676c5&view=pt&search=...a%3Ar-914493352164987G554&simpI=msg-a%3Ar-9144933521649870554
           Case
Gmail-Concerning the2:18-bk-21885-BB
                     W ithdrawalofW eintraub & 5e1Doc
                                                  th,P.C,74
                                                         Filed 08/02/19 Entered 08/02/19 15:16:25                  Desc 8/2/19,11:03AM
                                                 Main Document     Page 29 of 42
     *


     jOnMay14,2019,at4:10PM,Andrew Hennigan<andrewshennigan@gmail.com>wrote:
     'And,forthe record,Ibelieve itwas unethicalwhen you inform ed m e atthe meeting thatJudge Bluebond had made
     I
     1negati
           ve com ments aboutmy case to you in private.
     1
     jNevedheless,IIookforward to working w i
                                            th you in a professionalmanner.
     q
     1
     jAIlThe Best,
     1
     i Andr
          ew




     % j
       Ema
        yaxilExchangeWithDanWeintraub.pdf




https://maiI.googI
                 e.com/mail
                          /u/0?ik=cO65d676c5&vi
                                              ew=pt&search=...a%3Ar-914493352164987O554&simp1=msg-a%3Ar-9144933521649870554   Page3 of3
             Case 2:18-bk-21885-BB                      Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                                               Desc
                                                        Main Document    Page 30 of 42
Gmail-EvidenceandBackground Info                                                                                                                                                   7/28/19,2:10PM




'
    M Gmail
    Evidence and Background lnfo
    .            ,.   , . ,..........o .. .   .   ...                      .        .                                                   ........................................... . .. ........     ..

    ()anieIJ.Weintraub<dan((
                           )wsrI
                           :   aw.
                                 net>                                                                                                         Fri,h,ay17,2019at12:36Ph/
                                                                                                                                                                      l
    To:Andrew Henni
                  gan<andrewshennigan@gmai  l.com>
    Cc:NinaJavan<nina@ wsrlaw.net>,Jim 5e1
                                         th<ji
                                             m@ wsrl
                                                   aw.
                                                     net>,Bl
                                                           akeLindemann<blake@ l
                                                                               awbl.com>

        OK no call.


        DanielJ.W eintraub
        W eintraub & Selth,APC
        11766 W ilshire Boulevard,Suite 1170
        l..os Angeles,CA 90025
        (310)207-1494
        (310)442-0660 Fax
        dan@wsrlawx net
        wwwxwsbankruptcylaw.com


        ç einpuuélv$:.    .
           Aersk-selyrz* rpezm
          AFTO&N2Y!*.#î't.   %'A'




        NOTICE TO RECIPIENT:THIS E-MAILIS MEANT FOR ONLY THE INTENDED RECIPIENTOFTHE TRANSMISSION ANDTHISCOMMUNICAFION IS INTENDEDTO BE
        PRIVILEGED BY L.AW.IFYOU RECEIVED THIS E-MAILIN ERROR,ANY REVIEW,USE,DISSEMINATION,DISTRIBUTION,OR COPYING OF THIS E-MAILIS STRICTLY
        PROHIBITED.PLEASE NOTIFY US IMMEDIATELY OFTHE ERROR BY RETURN-E-MAILAND PLEASE DELETE THIS MESSAGE FROM YOUR SYSTEM THANKYOU iN
        ADVANCE FORYOUR COOPERATION




        From :Andrew Henni
                         gan<andrewshennigan@ gmail.coml
        Date:Friday,May 17,2019 at12:36 PM
        To:DanielW eintraub<dan@wsrlaw,netl
        Cc:Nina Javan<nina@ wsrlaw.netl,Jim 5e1th<jim@ wsrl
                                                          aw.net>,Blake Lindemann<blake@ lawbl.
                                                                                              com>
        Subject:Re:Evidence and Background Info

        Wi
         llyouhaveanythingtoaddto yourpreviousreasons? I
                                                       fnot,Idon'tthinka phonecal
                                                                                lwillbe productive.ldon'
                                                                                                       tagreeto atransiti
                                                                                                                        on,atthiscri
                                                                                                                                   ticaljuncture,
        forthe reasonsyou have stated. Irefuse. lfyou are stilladamantaboutwithdrawing,lrequestthatyou,consistentwith the bestinterests ofthe the
        bankruptcy estate and its creditorbody!push back the date in which you file such a motion as farinto the future asyou are willing. Itis absolutely notin the
        bestinterestforyou to file such a motion before the Iawsuitisfiled.



                 OnMay17,2019,at12:28PM,Dani
                                           elJ.Wei
                                                 ntraubx
                                                       cdan@wsrl
                                                               aw.net>wrote:

                 Butonly to speakabouttransition issues foraIIofthe reasons Ihave previously stated


                 DanielJ.W eintraub
                 W eintraub& 5e1th,APC

https://maiI.googI
                 e.com/mail/u/0?ik=c065d676c5&view=pt&search..
                                                             .A1633809138734394473&dsqt=1&simpI=msg-f%3A1633809138734394473                                                                     Page1of12
      Case 2:18-bk-21885-BB                     Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                           Desc
                                                Main Document    Page 31 of 42
Gmail-Evidenceand BackgroundInfo                                                                                                               7/28/19,2:10 PM

        11766 W ilshire Boulevard.Suite 1170
        Los Angeles,CA 90025
        (310)207-1494
        (310)442-0660Fax
        dan@ wsrlaw.net
        www.wsbankruptcylaw.com


        <imageool.png>


        NOTICE TO RECIPIENX THIS E-MAILIS MEANT FOR ONLY THE INTFNDED RECIPIENTOF THE TIRANSMISSION ANDTHIS COMMUNICATION IS INTENDFD TO
        BE PRIVILEGED BY LAW.IF YOtJRECEIVED THIS E-MAILIN ERROR,ANY REVIEW.USE.DISSEMINATION,DISTRIBUTtON,OR COPYING OFTHIS E-MAILIS
        STRICTLY PROHIBITED PLEASE NOTIFY US IMMEDIATELY OFTHE ERROR BY RETURN-E-MAILAND PLEASE DELETE THIS MESSAGE FROM YOUR
        SYSTEM THANK YOU IN ADVANCE FOR YOUR COOPERATION




        From:Andrew Hennigan<andrewshennigan@ gmailscom>
        Date:Fri
               day,May 17,2019 at11:58 AM
        To:DanielWeintraub <dan@ wsrlaw.net>
        Cc:NinaJavan <nina@ wsrlaw.netl,Jim 5e1
                                              th <jim@wsrlaw.net>,Blake Lindemann <blake@ lawbl,com>
        Subject:Re:Evidenceand Background Info

        By the way,Iam unavailable to speak untilThursday ofnextweek,as Iam preparing fora W ednesday interview with W allStreetJournal
        repodersattheirLA office. Does Thursday workforyou?




              OnMay 17,2019,at9:57AM,DanielJ.Weintraub<dan@ wsrlaw.net>wrote:

              Andrew


               ldecided to teta day pass before responding.


              Youremailbelow isfalse. lhave notspokenwith Judge Bluebond everaboutyourcase and ifIhad,lwould neversay anything to
              thejudgeoranythird part
                                    youtsidethepri
                                                 vil
                                                   egewhichmi
                                                            ghtbeseenasundermi
                                                                             ningyourgoalorposi
                                                                                              tion,evenifIdisagreewi
                                                                                                                   th
              yourpositionasstronglyas1donow.


               Idi
                 d saythatifyoudi
                                dn'
                                  tgetajobordi
                                             dn'
                                               tmoveyourcasealong,Iwasveryconcernedthecourtwoul
                                                                                              dIosepatiencewithyour
               case and would convertto chapter7 orappointa chapter11 trustee.


              Ialso said thatIbelieve yourvaluing yourclaim againstPaulHastings at1 billion dollars isnotsupportable and dim inishes
              credibility both in you and in yourclaim .You willrecallthatItold you this the firsttime we met. In ourfirstmeeting Iasked you for
              the rationale foryourvaluation and you pointed to one ofthe top Iitigators inthe firm who you said made 10 milliondollarsper
              year.You used him as a bench markforyourfuture earnings claim. Itold you then and 1willtellyou again now thatIbelieve this
              isunreasonable,irrelevantand Idisagree 1000Q/owithyouranalysisandreasoning.lalsocontinuetobelievethatyour
              persistenceinthisandrelated positionsintheIitigationunderminesyourclaim andcredibility.Simplyput,Idon'tthinkanyonewill
              take you seriously.


              W hen Blake asked you whatyouwere Iooking to getoutofthe Iitigation,you stated you could notanswer.W hen he asked why,
              youdodgedhisquestion.Hethrew aseriesofincreasingnumbersatyou,which lbetievewentupto1milliondollarsandyou
              could notorwould notcommit.

https://mail.googIe.com/mai1/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simpl=msg-f%3A1633809138734394473                      Page2of12
       Case 2:18-bk-21885-BB                    Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                        Desc
                                                Main Document    Page 32 of 42
Gmail-Evidenceand Backgroundinfo                                                                                                             7/28/19,2:10 PM



               As Ihave stated you are proceeding in a course which Ido notbelieve in and do notbelieve Ican advance oradvocate for. Ido
               notbelieve yourcase belongs in chapter11 as there ls no Iegitim ate bankruptcy purpose being served. Ibelieve you should move
               to dismiss. ltold you thisthe firsttime we metand stated thatlbelieved m u had filed the case precipitously. You asked me tc
               take overyourmatterwhich Iagreed to do on yourrepresentation thatyou would re-evaluate the filing and considerthe advice I
               provided. Ibelieved you would come around. Butyou have notdone so and can provide no additionalreasoning forthe case to
               remain on file.As we both know from the Monday meeting,Blake also dces notbelieve yourchapter11case should remain on file
               and believesthe bankruptcy case may hurtyourIitigation claims. Blake and Iboth implored you to dismiss the bankruptcycase,
               butyouappearto be steadfastinyourdesire to remain in chapter11. Ibelieve you are taking positions thathave Iittle to no merit.
               Thiscreatesa conflictbetween us.


               Following the meeting you wrote a series ofemail. In one you told me Iwas unprepared forthe meeting Icalled,which isfalse.
               Yoursecond emailthen escalated yourattack bytelling me thatiflevercalled you irrationalyou would fire me and thatmy choice
               ofIanguagewasoutofIine andunacceptable. Thisisnothow Iconductmyselfwithrnyclients.lf lbelievetheyaretakingan
               irrationalposi
                            tionoracti
                                     ngirrati
                                            onall
                                                y,Iwilsayso. Thenyouaccusedmeofacting unethical
                                                                                              l
                                                                                              y,whichi
                                                                                                     sunsuppodabl
                                                                                                                eandwith
               which ldisagree (personal
                                       lyIthinkitwoul
                                                    d be unethicalformetonotprovi
                                                                                deyouwi thmyhonestobservationsandanalysi
                                                                                                                       s-be
               theypleasantornot).Youthen madeanotherthreat'Agai    n,ifyouattempttowithdrawalunilateral
                                                                                                       ly- againstmy express
               wishes- lwillobject(ataminimuml'.Youthensentyourbackpeddl         ingemai landtri
                                                                                               edtopatchthingsupwhichwas
               followed bythe emailaboutJudge Bluebond. Yourinsulti
                                                                  ngandthreateni
                                                                               ngemailstorm aIIbeganafterIwrotey0uafollow up
               emailto ourmeeting which stated simply


                      ''Please provide youranalysisasto how and why yourmemo was a ''smoking gun''containing ''controlling authority''which
                      wasnotdisclosed inordertoallow areduced settlementwithafriendly/collusive partyand had itbeendisclosedwould
                      have been devastating to McKinsey.''


               Youknow Iquestionbothyourbankruptcycaseandsomeofthetheoriesandevidenceyouhavepointedtosoperhapsthisiswhy
               you reacted to my simple emailwith such vigorand venom.


               In anyevent,Idon'tbelieve we had a ''kerfuffle''northatitis ''waterunderthe bridge''. W e clearly have a conflictand the
               relationship has been broken and is beyond repair. Iappreciate yourkind words aboutthe services we have provided to date. I
               take whatwe do forourclients seriously and am passionate abouttheirachieving greatoutcomes. Iwishthe same foryou. But
               we cannotworktogetherany Ionger.


               Let'
                  sfindawinforyou i
                                  nthisci
                                        rcumstance.Whileyoucanopposeourmoti
                                                                          ontowi
                                                                               thdraw (astowhi
                                                                                             chwe haveampl
                                                                                                         egrounds),
               this willforce me to disclose the emailyou have written to me and me to you and Ido notbelieve a ''noisywithdrawal''is inyour
               bestinterest.Ifyouwantto remaininchapter11,thereare severalfneattorneysin LA whocan helpyou.Ifyouwanttodism iss,
               wecanaskthati
                           tbewi
                               thoutprejudicetoyourrefili
                                                        ngand Iam reasonabl
                                                                          yconfi
                                                                               denti
                                                                                   twoul
                                                                                       d begrantedonthoseterms.

               Let's geton a calltomorrow ofMonday to discuss.


               Dan




               DanielJ.W eintraub
               W eintraub & 5e1th,APC
               11766 W itshire Boujevard,Suite 1170
               LosAngeles,CA 90025
               (310)207-1494
               (310)442-0660 Fax
               dan@wsrlaw,net
               www.wsbankruptcylaw.com

hltpst//mail.google.com/mail/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simpl=ms9-f%o3A1633809138734394473                  Page 3 of12
      Case 2:18-bk-21885-BB                    Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                                       Desc
                                               Main Document    Page 33 of 42
Grnail-Evidenceand Backgroundlnfo                                                                                                         7/28/19,2:10 PM



               <imageool.png>
              NOTICE TO RECIPIENT: THIS E-MAIL IS MEANT FOR ONLY THE INTENDED RECIPIENT OF THE TRANSMISSION AND
              THIS COM MUNICATION IS INTENDED TO BE PRIVILEGED BY LAW . IF YOU RECEIVED THIS E-MAIL IN ERRO R,ANY
              REVIEW ,USE,DISSEMINATION,DISTRIBUTION,OR COPYING OF THIS E-MAIL IS STRICTLY PROHIBITED. PLEASE
              NOTIFY US IMMEDIATELY OFTHE ERROR BY RETURN-E-MAILAND PLEASE DELETE THIS MESSAGE FROM YOUR
              SYSTEM. THANK YOU IN ADVANCE FOR YOUR COOPERATION.



               From:Andrew Hennigan(mail
                                       to:andrewshennigan@gmail
                                                              vcom)
               Sent:Tuesday,May 14,2019 9:39 PM
              To:DanielJ.Weintraubqdan@ wsrlaw.net>
              Cc:BlakeJLindemann<bl ake@lawbl .com>;NinaJavan<nina@wsrl
                                                                      aw.
                                                                        net>
              Subject:Re:Evi
                           denceandBackgroundI   nfo

               You said,insum and substance,''she mightthinkyou're irrational.You're arguments are crazy.she actually told me that''The
               italicized partsare verbatim.


               Interesting Blake didn'tchallenge me on thatclaim when Ispoke on the phone with him earlier.




                     OnMay14,2019,at9:32PM,Dani
                                              elJ.Weintraub<dan@ wsrlaw.net>wrote:

                     Ineversaid any such thing and have neverspoken with Judge Bluebond aboutyou oryourcase
                     Sentfrom myiphone

                     OnMay14,2019,at4:10PM,Andrew Hennigan<andrewshenni
                                                                      gan@gmail.
                                                                               comlwrote:
                            And,forthe record,1believe itwas unethicalwhen you informed me atthe meeting thatJudge
                            Bluebond had made negative comments aboutmy case to you /?7private.


                            Neverlheless,IIook forward to working with you in a professionalmanner.



                            AlIThe Best,
                            Andrew




                                   OnMay14,2019.at3:01PM,Andrew Henni
                                                                    gan<andrewshennigan@gr
                                                                                         nail
                                                                                            .com>
                                  wrote:




                                  Clearlya breakdown? Idisagree.Please revi  ew CaliforniaRules 1.16and 1,3of
                                  ProfessionalConductprovi  ded below. Ido notbelieve you are ethicall
                                                                                                     y capableof
                                  terminating ourrelationship basedonthe factsand the groundsyou have
                                  asserted.

https://mail.google.com/mai1/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simpl=Ysg-f%3A1633809138734394473                Rage4oj12
       Case 2:18-bk-21885-BB                 Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                              Desc
                                             Main Document    Page 34 of 42
Gmail-Evidenceand BackgroundInfo                                                                                                7/28/19,2:10 PM



                                Agai
                                   n,ifyouattem pttow i
                                                      thdrawalunilaterall
                                                                        y- againstmyexpresswishes- l
                                willobject(atami
                                               nimum).



                                Si
                                 ncerely,
                                Andrew




                                Rule 1,16 Decl
                                             ining orTerminating Representation
                                (RuleApprovedbytheSupremeCourt,Effecti
                                                                     veNovember1,2018)
                                   1.(b)Exceptasstatedinparagraph(c),aIawyermaywithdraw from
                                      representi
                                               nga clientif:
                                           1.(1)theclientinsistsuponpresentingaclaim ordefensein
                                             Iitigation,orassertinjapositionormakingademandinanon-
                                             Iitigation m atter,thatIs notwarranted underexisting Iaw and
                                             cannotbesuppoded by good faithargumentforan extension,
                                             modi  fication,orreversalofexisting law',
                                          2.(2)theclienteitherseekstopursueacrimi
                                                                                nalorfraudul
                                                                                           ent*course
                                             ofconductorhasusedthe I awyer'
                                                                          sservicestoadvancea course of
                                             conductthattl
                                                         ne I
                                                            awyerreasonablybelieves'wasacrime orfraud,
                                                                                                     '*
                                          3.(3)theclientinsiststhattheI
                                                                      awyerpursueacourseofconductthat
                                             i
                                             s crimi
                                                   nalorfraudulenti*
                                          4.(4)theclientbyotherconductrendersi
                                                                             tunreasonabl
                                                                                        ydi
                                                                                          fficultforthe
                                             I
                                             awyerto carryoutthe representation effectively'
                                                                                           ,
                                          5.(5)theclientbreachesamaterialterm ofanagreementwi
                                                                                            th,or
                                             obligation,to the Iawyerrelati
                                                                          ngto therepresentation,andthe lawyer
                                             has giventhe clientareasonable*warning afterthe breachthatthe
                                             I
                                             awyerwillwi  thdraw unlessthe cli
                                                                             entfulfil
                                                                                     lsthe agreementor
                                             performsthe obligation;
                                          6.(6)theclientknowingl
                                                               y'andfreelyassentstoterminati
                                                                                           onofthe
                                             representation'
                                                           ,
                                          7.(7)theinabili
                                                        tytoworkwithco-counselindicatesthatthebest
                                             interestsoftheclientIi
                                                                  kel
                                                                    y wi
                                                                       llbe served bywithdrawal;
                                    8.      (8)theIawyer'
                                                        smentalorphysicalconditionrendersitdi
                                                                                            fficul
                                                                                                 tforthe
                                      Iawyerto carryoutthe representatione#ecti
                                                                              vel
                                                                                y,
                                                                                 '
                                    9.      (9)acontinuationoftherepresentati
                                                                            oni
                                                                              sIikelytoresul
                                                                                           tinavi
                                                                                                olation
                                      ofthese rulesorthe StateBarAct;or
                                   10.      (10)theI
                                                   awyerbelieves*ingoodfai
                                                                         th,inaproceedingpendingbefore
                                      atribunal,*thatthe tribunalewil
                                                                    lfindthe existenceofothergood causefor
                                      withdrawal.




                                         Rule l.3Diligence
                                         tltule Appnwed by theSuprelne Cou.
                                                                          rt.EffectiveNt'
                                                                                        .
                                                                                        lvember I.2()18)
                                           1.(a) A lawyershallnotintentionally,repeatedly,recklesslyor
                                             with gross negligence failto actwi
                                                                              th reasonabl
                                                                                         e diligence in
                                             representing a client.
                                          2.(b) Forpurposesofthi
                                                               srul
                                                                  e,''reasonablediligence''shall
                                             mean thata lawyeractsw i  th com mitmentand dedication to
                                             the interests ofthe cli
                                                                   entand does notneglectordi   sregard,
                                             orundul  y delay a Iegalmatterentrusted to the Iawyer.



https://mail.goog$e.com/mail/u/û?ik=c065d676=5&view=pt&search...A1633809138734394473&dsqt=h&simpl=msg-f%3A1633809138734394473
      Case 2:18-bk-21885-BB                  Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                             Desc
Gmail-EvidenceandBackground Info
                                             Main Document    Page 35 of 42                                                     7/28/19,2:10PM



                                      On May 14,2019,at2:43PM,Dani
                                                                 elJ.Wei
                                                                       ntraub<dan@wsrl
                                                                                     aw.
                                                                                       net>
                                      wrote:


                                      BELOW


                                      DanielJ.W eintraub
                                      Weintraub & 5e1th, APC
                                      11766 W ilshire Boulevard,Suite 1170
                                      LosAngeles,CA 90025
                                      (310)207-1494
                                      (310)442-0660 Fax
                                      dan@wsrlaw.net
                                      W> .WSt)ar1krtl
                                                    .r)t(lyIaw.t;()r')


                                      Kimageool.png>
                                      NOTICE TO RECIPIENT: THIS E-MAIL IS MEANT FOR ONLY THE
                                      INTENDED RECIPIENT OF THE TRANSMISSION AND THIS
                                      COMMUNICATION IS INTENDED TO BE PRIVILEGED BY LAW .IF YOU
                                      RECEIVEDTHIS E-MAILIN ERRORJANY REVIEWJ USE,
                                      DISSEM INATION,DISTRIBUTIONaOR COPYING OFTHIS E-MAILIS
                                      STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY OF THE
                                      ERROR BY RETURN-E-MAIL AND PLEASE DELETE THIS MESSAGE
                                      FROM YOUR SYSTEM.THANKYOU IN ADVANCE FOR YOUR
                                      COOPERATION.



                                      From:Andrew Henni gan(nlail
                                                                tor
                                                                  andrewshennigan@ gnlail.
                                                                                         com)
                                      Sent:Tuesday,May 14,2019 2:39 PM
                                      To:DanielJ.Weintraub<dan@wsrl aw.net>
                                      Cc:BlakeJLi ndemann<blake@lawbl.com>' ,NinaJavan
                                      '
                                      cni
                                        na@ wsrlaw.net>
                                      Subject:Re:Evidenceand BackgroundInfo




                                      Actually you said lwas being irrational.Take ownership ofyourwords. But
                                      even accepting as true thatyouwere calling my theories irrational how
                                      can you callmy theoriesofthe case ''irrational''ifyou have failed to even
                                      review the legalanalysis Ialready provided you with? BECAUSE IHAVE
                                      32 YEARS OF EXPERIENCE IN BANKRUPTCY AND LITIGATION. AS I
                                      M ENTIONED,IT IS NOT MY ROLE TO ANALYZE ALLOF YOUR
                                      EVIDENCE AS W E ARE NOT YOUR LITIGATION COUNSEL


                                      Moreover,Idon'tknow how you can ca11a theory irrationalifyou failto
                                      abreastyourselfofavailable factsforconsideration.Personally,Ithink it's
                                      irrationalto form a conclusionwhen you know you aren'tfamiliarwith aII
                                      the facts. 1mean,thereisanethicalruleaboutthat.FAIR ENOUGH.W E
                                      ARE PARTING SO YOU CAN W ORK W ITH SOMEONE W HO YOU FIND
                                      MOREAPPROPRIATEOR AGREEABLE


                                      Andmaybeyouglossedoverit,butmyIanguageaboutfiringyouwas
                                      conditional. Unlessyou intend on calling me irrationalagain without

https://maiI.googIe.com/maiI/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simpI=msg-f%3A1633809138734394473      Page6of12
       Case 2:18-bk-21885-BB                Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                               Desc
                                            Main Document    Page 36 of 42
Gmail-Evidenceand BackgroundInfo                                                                                                7/28/19,2:10PV

                                      considering the alIthe facts and withoutperforming any legalresearch,
                                      then ldon'tintend on firing you. 1THINK W E'RE PAST THAT. TO HARD
                                      TO PUT THE GEENIE BACK IN THE BOTR E


                                      Please explain to me why you intend on resigning.BECAUSE THERE
                                      HAS CLEARLY BEEN ABREAKDOW N IN THEATTORNEY CLIENT
                                      RELATIONSHIP. Thisis ratherunanticipated.since thisisthe hrsttime
                                      you are mentioning such a move. IW ILL W ORK W ITH YOU ON TIMING.
                                      Isitbecause Iintend on filing a lawsuitthatis based on JayAlix's
                                      com plaintin the SDNY? NO,SEE PRIOR ANSW ER Thatseems grossly
                                      insufhcientto withdraw considering you knew the nature ofmy claimswhen
                                      youaccepted mycase.SAME


                                      Ithinkyoushouldreconsider,Dan.




                                            On May 14,2019,at2:25 PM ,DanielJ.W eintraub
                                            <dan@wsrl
                                                    aw.
                                                      net>wrote:

                                            That's nota problem atall. Ican'trememberatthe moment
                                            the exactcontextofmy comments butitwas notpersonal
                                            and referring to comments aboutand theories ofthe case. I
                                            always callthings as 1see them and am passionate about
                                            advancing ourclient's bestinterest. lcertainly didn'tmean
                                            you any personaloffense orinsult.


                                            The emailbelow suîgeststo me thatperhapsyouwouldbe
                                            betteroffworking withothercounsei. W e willofcourse fully
                                            cooperate inthe transition.


                                            lsuggestwespeakI
                                                           aterthi
                                                                 sweek(1am tieduptodayand
                                            tomorrow).I
                                                      fwecan'
                                                            tgetpastthi
                                                                      s we intendtoresign.
                                            Perhapsyou can substitute backin pro peruntilyou find new
                                            counsel.


                                            Oo you have time fora cailFriday morning?


                                            DanielJ.W eintraub
                                            W eintraub & 5e1th,APC
                                            11766 W ilshire Boulevard,Suite 1170
                                            Los Angeles.CA 90025
                                            (310)207-1494
                                            (310)442-0660 Fax
                                            dan@wsrlawanet
                                            wwwvwsbankrtlptcylaw.com




https://mai$.google.com/mail/u/0?ik=c065dl76c5&view=pt&search...A1633809138734394473&dsqt=1&simpl=msg-f%3A1633809133734394473
       Case 2:18-bk-21885-BB                 Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                               Desc
Gmais-Evidence and Background lnfo
                                             Main Document    Page 37 of 42                                                      7/28/19,2:10 PM

                                             'cimageool.png>
                                             NOTICE TO RECIPIENT:THIS E-MAIL IS MEANT FOR
                                             ONLY THE INTENDED RECIPIENT OF TIIE
                                             TRANSM ISSION AND THIS COMMUNICATION IS
                                             INTENDED TO BE PRIVILEGED BY LAW . IF YOU
                                             RECEIVED THIS E-MAIL IN ERRO RJANY REVIEWy USE,
                                             DISSEMINATIONSDISTRIBUTIONaOR COPYING OFTHIS
                                             E-MAILIS STRICTLY PROHIBITED.PLEASE NOTIFY US
                                             IM MEDIATELY OFTHE ERROR BY RETURN-E-MAILAND
                                             PLEASE DELETE THIS MESSAGE FROM YOUR
                                             SYSTEM. THANK YOU IN ADVANCE FOR YOUR
                                             COOPERATION.



                                             From:AndrewHenni
                                                            gan(mail
                                                                   to:
                                                                     andrewshenni
                                                                                gan@gmail.
                                             com)
                                             Sent:Tuesday,May 14,2019 2:00 PM
                                             To:DanielJ.Wel ntraub<dan@wsrl
                                                                          aw.net>
                                             Cc:Blake JLindemannqblake@lawbl.com>,'Ni
                                                                                    naJavan
                                             <ni
                                               na@ wsrlaw.net>
                                             Subject:Re:EvidenceandBackground Info

                                             ln addition,Iwillremind you thatyesterday you called me
                                             ''irrational''multipletimes,whichwasthesecondoccasionin
                                             whichyouhavedescribedmeassuch (thefirsttimewason
                                             a previ
                                                   ousphonecal
                                                             l).I
                                                                fyoucallmei
                                                                          rrationalonemoretime
                                             - withouthaving provided me with any Iegalanalysis
                                             justi
                                                 fyi
                                                   ng suchaslander-- then lwi
                                                                            llfi
                                                                               reyou.Yourchoi
                                                                                            ceof
                                             Ianguage is completely outofline and unacceptable.


                                             Sincerefy,
                                             Andrew




                                                   OnMay14,2019.at1:51PM,Andrew
                                                   Hennigan<andrewshenni
                                                                       gatl@gmail.
                                                                                 com>
                                                   wrote:




                                                   Iam happytoprovideyouwiththatanalysis.
                                                   You can expectitin the nextfew days.


                                                   Inthe interim itwould be helpfulifyouwere to
                                                   review the materials 1have already sentyou. It
                                                   wasclearatyesterday'smeetingthatyouhad
                                                   notfamiliarized yourselfwith mostofthe
                                                   materialswhich Ihave alreadyfo- arded to
                                                   you,insomeinstances,a coupleofmonths
                                                   ago. You were also unprepared forthe
                                                   meeting which you called.asthere was no
                                                   agenda/itenera provided inadvance despite
                                                   the factthatyou seemed focused on the issue
                                                   ofwhetherwe fjle in state orfederalcouft.As
                                                   a result,Iwas unprepared to respond to your
                                                   questionsandIfound themeetingentirely

https://mail.google.com/mail/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simp6=msg-f%o3A1633809138734394473
       Case 2:18-bk-21885-BB                Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                               Desc
Gmail-EvidenceandBackground Info
                                            Main Document    Page 38 of 42                                                      7/28/19,2:10PM

                                                   unproductive. Inthe future,let's make sure we
                                                  iron outthese details before hand,


                                                  Also,yesterdayyou said thatlneeded to
                                                  convince *you'*thatwe should be infederal
                                                  courtinstead ofstate coud. Letme be clear:l
                                                  am the debtorin possession,Iam the client,
                                                  you are my bankruptcy attorney. The decision
                                                  to go to federalorstate courtis inthe peculiar
                                                   province ofthe client. So let's respectour
                                                   respective roles and duties here, Thankyou.




                                                  Very Best,
                                                  Andrew




                                                        On May 14,2019,at12:11 PM,
                                                        DanielJ.W eintraub
                                                        '
                                                        cdan@wsrlaw.net>wrote:

                                                        Please provide youranalysisas
                                                        to how and why yourmemo was
                                                        a''smokinggun''containing
                                                        ''controlling authority''which was
                                                        notdisclosed in orderto allow a
                                                        reduced settlementwitha
                                                        friendly/collusive pady and had it
                                                        been disclosed would have been
                                                        devastatingto McKinsey


                                                        DanielJ.W eintraub
                                                        W eintraub& 5e1th,APC
                                                        11766 W ilshire Botllevard,Suite
                                                        1170
                                                        Los Angeles,CA 90025
                                                        (310)20T-1494
                                                        (310)442-0660Fax
                                                        dan@wsrlaw.net
                                                        wwwawsbankruptcylaw,com


                                                        'cimageool.png>
                                                        NOTICE TO RECIPIENT: THIS
                                                        E-MAIL IS MEANT FOR ONLY
                                                        THE INTENDED RECIPIENT OF
                                                        TI
                                                         SETRANSMI
                                                                 SSI
                                                                   ON AND
                                                        THISCOM MUNICATION IS
                                                        INTENDED TO BE PRIVILEGED
                                                        BY LAW .IFYOU RECEIVED
                                                        THIS E-MAIL IN ERROR,ANY
                                                        REVIEW ,USE.

https://mai$.google.com/maiI/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simpl=msg-f%3A163380913B734394473
      Case 2:18-bk-21885-BB                 Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                               Desc
Gmail-EvidenceandBackground Info
                                            Main Document    Page 39 of 42                                                     7/28/19,2:10PM

                                                        DISSEMINATIO N,
                                                        DISTRIBUTION,OR COPYING
                                                        OF THIS E-MAIL IS STRICTLY
                                                        PROHIBITED. PLEASE NOTIFY
                                                        US IMMEDIATELY OFTHE
                                                        ERROR BY RETURN-E-MAIL
                                                        AND PLEASE DELETE THIS
                                                        MESSAGE FROM YOUR
                                                        SYSTEM .THANK YOU IN
                                                        ADVANCE FOR YOUR
                                                        COOPERATION.



                                                        From :Andrew Hennigan
                                                        (lnaif
                                                             to:andrewsùlenni
                                                                            garl@grnai
                                                                                     f.
                                                        com)
                                                        Sent:Monday,May 13,2019
                                                        10:15 PM
                                                        To:DanielJ.W eintraub
                                                        <dan@wsrlaw.net>;BlakeJ
                                                        Lindemann'cblake@lawbl.com>
                                                        Cc:Nina Javan
                                                        <ni
                                                          na@wsrl aw.net>
                                                        Subject:Evidence and
                                                        Background Info




                                                        Please see attached the
                                                        following
                                                        evidence/research/diagrams:


                                                            * (i
                                                               )Si
                                                                 dleyAusti
                                                                         nOpini
                                                                              on
                                                              Ietter,
                                                                    '
                                                            * (i)6.27.18ShlomoEmails
                                                            @ (ii)Fi
                                                                   nal8.16.18Meeting
                                                              Transcript'
                                                                        ,
                                                            * (i
                                                               v)Memo4.1.18(the
                                                              ''ConstitutionalDebtLimit
                                                              Memo');
                                                            @ (v)4.6.18Database
                                                              (whichcentrali
                                                                           zed
                                                              desperate datafrom
                                                              Puerto Rico financial
                                                              reports),
                                                            @ (vi)Coll
                                                                     ateralCal
                                                                             ls
                                                              Comparison,
                                                            * (vi)Zwill
                                                                      ingerEmai  ls
                                                              (sentbyseni orIi
                                                                             tigation
                                                              associate who said
                                                              omitting controlling
                                                              authoritywas'Bl iss'caIl.
                                                                                      ''
                                                                                       )
                                                            * (vii)the l
                                                                       inkedlnprofilefor
                                                              CaseyLi  pscomb(general
                                                              counselforMlO and
                                                              McKinsey& Co. ),
                                                            @ (i
                                                               x)reti
                                                                    red Bankruptcy
                                                              Judge Rhodes'Letterto
                                                              the courtin W estmoreland
                                                              CoalCompany)
                                                            * (x)Ali
                                                                   xv.McKinseySDNY
                                                              Complaint,
                                                                       '
                                                            * (xi)Ali
                                                                    xCompl
                                                                         aintExhi
                                                                                bit
                                                              73-1;
                                                            @ (xii
                                                                 )Al
                                                                   ixComplaintExhibi
                                                                                   t
                                                              73-2'
                                                                  ,
                                                            * (xii)Hub& Spoke

https://mail.googIe.com/maiI/u/0?ik=cO65d676c5&view=pt&search...1633809138734394473&dsqt=1&simp1=msg-f%3A1633809138734394473      Page10of12
      Case 2:18-bk-21885-BB                 Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                               Desc
                                            Main Document    Page 40 of 42
Gmail-Evidenceand BackgroundInfo                                                                                                7/28/19,2:10 PM

                                                              Conspiracy Diagram
                                                            @ (xiv)MIO Boardand
                                                              Entities'
                                                                      ,
                                                            * (xv)Pay-to-playScheme'
                                                                                   ,
                                                            * (xvi)12.7.17Email
                                                              Concerning McKinsey
                                                              USG ;
                                                            @ (xvii
                                                                  )M1O andMcKi
                                                                             nsey
                                                              GeneralCounselCase
                                                              Lipscomb Linkedln
                                                              Profile'
                                                            * (xviii
                                                                   )Tbe I
                                                                        nvesti
                                                                             gati
                                                                                ve
                                                              ReportConcerning
                                                              McKinsey/M lo In Puerto
                                                              Rico'


                                                        Please also see attached the
                                                        following articles providing
                                                        background:


                                                            * (1)HarrietAgnew,et
                                                              aI.,/ns/de McKinsey's
                                                              private hedge
                                                              fund:McKinsey quietly
                                                              runs an investm entarm
                                                              forpartnersbutexperts
                                                              warn ()f
                                                               conflicts of
                                                               interest,Financial
                                                               Ti
                                                                mes(June5,2016).
                                                                               ,

                                                            * (2)Wal
                                                                   sh,Mary
                                                              W illiams,Transparency of
                                                              Puerto RicoBankruptcyls
                                                              the A/rn ofa New Bill,NY
                                                              Times(Dec.19,2018)'
                                                                                ,

                                                            * (3)Wal
                                                                   sh,Mary
                                                              W illiams,McKinsey
                                                              Advises Pf/erlo Rico on
                                                              Debt.ItMay Pro/ïlon the
                                                              Outcome.,NY Times
                                                              (Sept.26,2018)'
                                                                            ,

                                                            @ (4)MichaelForsythe,et
                                                              aI.,ms Mclfinsey sells
                                                              Advice,lts Hedge Fund
                                                              May Have a Stake in the
                                                              Outcome,NYTi
                                                                         mes(Feb.
                                                              19,2019)'
                                                                      ,

                                                            * (5)Walsh,Mary
                                                              W illiams,One Man k's.
                                                              McKinsey:A Billionaire
                                                              Says the
                                                              Consultancy Has Rigged
                                                              the Bankruptcy
                                                              System,NY Times(Apri
                                                                                 l
                                                              11,2019).




https://maiI.googIe.com/mail/u/0?ik=c065d676c5&view=pt&search...A1633809138734394473&dsqt=1&simp1=msg-f%3A1633809138734394473
      Case 2:18-bk-21885-BB                 Doc 74 Filed 08/02/19 Entered 08/02/19 15:16:25                               Desc
Gmail-Evidenceand BackgroundInfo
                                            Main Document    Page 41 of 42                                                     7/28/19,2:10 PM

                                                        Iwould also appreciate itif.
                                                        soonerratherthan Iaterwe
                                                        could make an effortto Iisterlto
                                                        the8.16.18meeti
                                                                      ng audi
                                                                            o(which
                                                        Iprovided a Iink to in a previous
                                                        emai
                                                           l)since i
                                                                   tisacentralpiece
                                                        ofevidence forus.




                                                        Thankyou,
                                                        Andrew




https://maiI.google.com/maiI/u/0?ik=c065d676c5&view=pt&search...1633809138734394473&dsqt=1&simpI=msg-f%3A1633809138734394473
          caCase
Gmail-Criti llssues 2:18-bk-21885-BB
                    Concerning the Pendi       Doc
                                       ng UST Motion to74
                                                        DismisFiled
                                                              s     08/02/19Entered 08/02/19 15:16:25               Desc 8/2/19,11:00AM
                                              Main Document            Page 42 of 42



 M Gmail
 C riticalIssues C oncerning the Pending UST M otion to D ism iss
 Andrew Hennigan <andrewshennigan@ gmail.com>                                            W ed,JuI31,2019 at6:48 PM
 To:kenneth.g.lau@ usdoj.gov
 Cc:cli#ord.j
            '.white@ usdol
                         '.com ,ron.maroko@ usdoj.gov,opr.complaints@ usdoj.gov,corey.r.amundson@ usdoj
                                                                                                      '.com
    M r.Kenneth G .Lau,

    You may recallthatlemailed you overa week ago concerning cedain deficiencies in regard to the motion to dism iss
    you filed in my chapter11 bankruptcy. See In re Andrew Stephen Hennigan,Case No.2:18-21885-88,Dkt.69
    (Bankr.C.D.CaI)(5Iedon7.22.19).
    In thatem ail,Ipolitely asked thatyou respond prom ptly so Icould actaccordingly. A w eek has now passed
    and you have noteven provided m e the professionalcoudesy ofacknow ledging m y em ail,Ietalone provide
    m e w ith a substantive response.

    Earliertoday,Icalled youroffice today and Ieftyou a m essage atapproxim ately 11:15 am ,which,as you
    know,has so fargone unreturned.

    So,once again,Iw illpolitely requestthatyou provide a prom ptresponse so Im ay actaccordingly. This
    uncedainty has/is causing m e serious distress and Iwould appreciate som ething ofa tim ely response.


   Sincerely,
   Andrew S.Hennigan,Esq.

   Andrew S.Hennigan,Esq.
   Debtorand Debtorin Possession
    Phone:(917)520-9005
    Email:andrewshennigan@ gmail.com
    Iouotedtexthiddenl




https:
     //maiI.
           googIe.com/mail
                         /u/0?ik=c065d676c5&view=pt&search=...-a%3Ar-921174318O583O39237&simpl=msg-a%3Ar-9211743180583O39237
